 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerrickA -SmithandMary M. Moran.Case 1-HUNTER AND DENNISOn' 20:November 1984 Administrative LawJudge - Mary Ellen R. Benard issued the attacheddecision."The Respondent filed exceptions and asupporting brief;theGeneral Counsel filed thebrief submitted to the judge,cross-exceptions, anda:supporting brief;and. the Respondent filled an an-swering brief.Tlie.. Board has considered the decision and therecord in .light of the, exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusionsand to adopt the recommendedOrde` 2 ;ORDER.TfiefNational Labor Relations Board adopts therecommendedOrder of the administrative lawjudgef and,, ordersthat the Respondent, Herrick &Smith, Boston,Massachusetts, its officers,agents,successors;-and assigns,shall take the action setforth;-in,the Order.The'Respondent has excepted to some of the judge's credibility find-ings. The-.Board's established policy is not to overrule an administrativelaw fudge's, credibility resolutions unless the clear preponderance of allthe relevant'evidence convinces us that they are incorrectStandard DryWill Prdducti,91NLRB 544 (1950),enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings.:'The judge,found, and we agree,that the Respondent violated Sec8(a)(l) of the Act by warning employee Moran,in retaliation for her pro-tected,concerted activity, to refrain from making negative commentsabout the Respondent or to seek employment elsewhere and by thereafterdischarging her._ Accordingly,we find it unnecessary to pass on the Gen-eral Counsel's contention that the Respondent's warning and-discharge ofMoi 6n additionally were unlawful as bemg -based on an overly broad re-striction of employee rightsDECISIONSTATEMENT OF THE CASEMARY ELLEN R.' BENARD, Administrative Law Judge.The ,charge in this case was filed on June 17, 1983,' byMary.. M. Moran, an individual, against Herrick & Smith(t}iet.Respondent).On August 11 the complaint wasissued,; ;alleging,in substance, that the Respondent hadAct. by:threateningMoran with discharge for makingcomplaints about the terms and conditions of employ-ment;of the Respondent's employees. and by subsequentlydischargingMoran because she engaged in concerted ac-All'dates are in 1983 unlessotherwise indicated.k:.tEl275;:NLRB No.. 6214 May 1985DECISION AND ORDER,BY CHAIRMAN DOTSON ANDMEMBERStivities protectedby the Act. The Respondent filed ananswer inwhichitdeniedthe commission of any unfairlabor practices.A hearing was heldbefore me 1n- Boston, Massachu-setts, on October31-through November 4, December 5through9,and January 4 and 6 and March 12 and 13,1984. Thereafter, the General Counsel and the Respond-ent filed briefs,which have been considered.On the entirerecord in this'case and from my observa-tionof thewitnessesand theirdemeanor, I make the fol-lowingFINDINGSAND CONCLUSIONS'1.THE BUSINESS OF THE RESPONDENTThe Respondent is a partnership established under thelaws of Massachusetts to engage in the practice of lawand maintains its principal office in Boston.During cal-endar year 1982, a representative period,the Respondent,in- the course and conduct of its business operations, de-rived gross revenues in excess of $250,000, of which over$50,000was derived from clients located within theCommonwealth of Massachusetts who have annual salesof goods or services in excess of $50,000- outside thatCommonwealth.The answer admits,-and I find,that theRespondent is an employer engaged in commerce withinthe meaning of the Act and I further find that it will ef-fectuate the purposes of the Act to assert jurisdictionherein.II.THE ALLEGED UNFAIR LABORPRACTICESA. BackgroundThe Respondent is a law firm of approximately 36partners and employs about 50 attorneys as associates.The Respondent also employs a substantial support staff,including about 70 legal secretaries. The secretaries aresupervised by the Respondent'spersonnel director, whoat the time of the hearing and since October 1982 wasGertrude Cashman.At all material times, the staff coor-dinator,who worked in the personnel office,was JanetKotrofi. Cashman reported to the Respondent's adminis-trative manager,Michael Clark, who in turn was respon-sible to the Respondent's managing partner,ShepardRemis.Generally, -two attorneys share a secretary,and often asecretary will. work for the same attorney for a numberof years.However,at any given time three or four of thelegal secretaries in the firm are what are called "float-ers," that is,they are not assigned to any specified attor-neys, but instead perform only temporary assignments,such as filling in for other secretaries when the latter areon vacation or sick. Cashman credibly testified thatsometimes floaters will indicate that they would prefernot to be assigned to certain attorneys and attorneys willrequest thata given floater not be assigned to them, andthat these requests are generally honored.The legal secretaries' working hours are from 9 a.m. to5 p.m. with an hour for lunch.Attorneys frequently needsecretarial services after 5 p.m., and Cashman crediblytestified that the general practice is for the attorney to HERRICK & -SMITHfirst request his, or her own secretary to stay;. if that indi-,vidual is unable or unwilling to do so; the attorney ` asksthe personnel department to arrange for someone to dothe work. Cashman also credibly testified.that overtimework of less than half an hour is usually performed bythe attorney's on secretary,-B. The Employment of Mary Moran1.Moran's employmentas a floater 'Charging Party Mary Moran began working for theRespondent in April 1976as a legalsecretary. For thefirst5-1/2 years of her employment she was a floater,and credibly testified2 that as a floater she had workedfor just about every attorney in the firm, that there was atendencyto assignher to the more .senior attorneys andthe more "difficult"ones,and that about 1980 the Re-spondent's then personnel director,Susan"Bera'nyk,3 told'-her that she was one of the best floaters in- the firm andthat consequently. the Respondent- preferred for her to 'work for the partners and the more difficult attorneys.-The earliest performance appraisal, for-Moranthat is inevidence is that dated April 1980;' it was -prepared by-the individual who was then the -Respondent's personneldirector5 and stated, inter alia,, that Moran worked "er-ratically," that the reviewersaw a"gradual decline, over .the last two years of interest in job & firm,". and thatMoran "[t]akes a great deal of sick time," and ",[i]s exhib-_itingmore & more a lack of professionalism." The ap-praisal also stated thatMoran. shouldspend less timetalkingwith other staff and pay more attention to herwork, and that she should "look for another position ifdownward trend continues."- Clark reviewed the apprais-alwith Moran and wrote at' the bottom of the' form thatithad been discussed with her'and that `she agreed' thatthe appraisal 'was accurate and that she 'would improveher performance 'However,Moran testified that, al-though she remembered Clark reviewing the appraisalwith her, she did not remember his reading the partsabout looking for another job, working erratically, or -ex'-hibitmg a declining interest in her fob.. Moran also testi-fied that, although Clark may have said that her work:'needed to improve, she had disagreed with that comment.2Moran testified at considerable length in this proceeding and I thushad ample opportunity to observe her demeanor On most issues I foundher to be a trustworthy witness, for she appeared candid and-generallyexhibited good recollectionHowever, with respect to certain matters she,showed a tendency to exaggerate her testimony,inher own behalf In]consequence,although many of my findings are based on Moran's cred-ited testimony,there are some matter's on which I did not credit her, andthose are specifically noted In light ofmy credibilityfindings,it isworthrepeating here the often-quoted maxim that "[i]t is no reason' for-refusing'to accept everything that a witness says, because you. do not believe allof it,nothing is more common in all kinds of judicial decisions than tobelieve some and notall"NLRB'vUniversalCamera Corp ;179 I "id749, 754 (2d Cir 1950)'3At some point in 1982 Beranyk's last.name:was changedto' GroveTo avoid confusion; she is called Beranyk herein4As more fully discussed below, the legal secretaries are generallygiven performance appraisals annually on the anniversary of their em-ployment with the firm5Clark,when shown the document at the hearing, credibly. testified-that he was not sure who the personnel director;was at the time399I find that, as stated -in the evaluation, the review wasshown to Moran and she agreed to improve her perform-ance, and discredit Moran's testimony to the extent thatit is inconsistent with this finding:.The second evaluation in evidence for Moran was forthe year- ending 'in 'April 1981, .and was prepared byEdward McLaughlin, the attorney for whom Moran wasworking as a floater at that time. The evaluation was- ona preprinted form which listed various categories such as"Neatness," "Accuracy," and so on.. Each category wasaccompanied ' by several -descriptive statements; -the re-viewer was to check a box indicating the, appropriatecomment.-Under "Accuracy" McLaughlin checked thestatement thatMoran was "above average; makes few"errors;'under "Amount [of work]" he checked "consist-ently produces more than average; can usually 'meetdeadlines;"and in the category "Dependability" `hemarked "dep"endable; needs"only moderate ' supervision."checked "shows unu'sually'strong interest,pride,and en-thusiasm," and in the courtesy category he marked "ex-tremely courteous .& helpful; behaves in professionalmanner, even under difficult circumstances" McLaugh-linalso checked statements reflecting that Moran was"unusually .thorough= justifies-, utmost confidence; can,always be relied; upon to turn in a finished product . ...Yexceptionally neat and orderly I- find it- easy to locate,papers - when she . .. is absent";, that Moran was a"steady-worker; seldom, away from' job; never takesbreak unless work is caught tip"; that she was "rarelyabsent or late[and] notifies in advance";'that she "usual-ly responds well to changes,'-' and -was "always willing to.corisider suggestions&criticism; easily reasoned with";and that her expertise was ' `.`abode - expected level" andshe showed a "high degree of resourcefulness, excellentjudgement;'I can be absent from office &'rely upon [her]'t6 handle or properly refer `all problems."' The form alsocontaineda.' spacefor -. additional.comment;hereMcLaughlin wrote that "Ms. Moran was required to stepinto a'difficult situation when [another secretary] becameill,She has ' met this heavy { burden with care, patience,understanding -&- full cooperation:Without her help myrole would-have been almost impossible to fulfill."The only other evidence relating to Moran's' perform=- ance prior to 1982 are two memoranda written in Sep-tember 1981.The firstis 'a , memo to Moran's file fromBeranyk dated September 11, and states that two- attor-neys had told Beranyk that, although they liked Moranand; found her friendly and helpful, she-was slow, in fin-ishing, work, did. not display much initiative, required ex-tensive explanations of assignments,and made -too" many,mistakes. The,second memo,, dated .September 23, is frotih,,Beranyk, to. Clark, and states'that.attorney John.Whitlock-had, requested; that. Moran be assigned., to him, permanently and, that, Beranyk had- advised Whitlock, of, her con-cernsthatthat-other-attorneys.. had, said.she needed.to_be-closely.su-pervised.Beranyk also 'stated. in. the memo that. bothWhitlock and Moran had indicated that Moran's difficul-tiesmight stem from,her long tenure as a floater.- DECISIONS OF NATIONAL- LABOR RELATIONS BOARD2Moran's assignmentas secretary to WhitlockIn 1981 Moran was assigned to Whitlock as a floater.Whitlock's previous secretary,AverillBradford, hadworked with him for more than 4 years, but had trans-ferred to a floater position in August 1981 after she andWhitlock had decided they no longer wished-to work to-gether.Two other secretaries,DoloresLombre andDiane Schukay, subsequently worked for Whitlock brief-ly, but apparently neither of thoseassignmentswas satis-factory. In-fact, Lombre wrotea memoto Beranyk datedAugust 13, . 1981, detailing various complaints she hadarisingfrom her 3 days of working for Whitlock.It isundisputed that after Moran had been working forWhitlock for a short time he told her that he likedhaving her working for him and asked if she wouldaccept the position as' hispermanent'secretary, and thatafter considering that offer forsome timeMoran accept-ed it in December 1981.-It is also undisputed that Whitlock generated so muchsecretarialwork that Moran did not work for any otherlock'spractice' involved bankruptcy proceedings, andMoran credibly testified that in March 1983. Whitlockasked her if she would be willing to draft pleadings in hiscasesand'that she said she would: However, Moran alsocredibly testified thatWhitlock- performed substantial probono work for variousmusical organizationsand for achurch, and that-sometimesshe spent so much time onwork for these organizations that she had difficulty infinishing her work for Whitlock's.clients.According toMoran, she worked considerableamounts of overtime, generally starting work at 8:30a.m.,, workingmostof her lunch hours, and staying twoor three evenings per week untilsometimebetween 5-45and 6:30 p.m. However,.Moran also testified that she waspaid overtime only on one or two occasions becausewhen she began working for Whitlock he told her thathe did not like to sign overtime slips and did not wanther to put in overtime on, clients' work. Moran furthertestified that if she mentioned overtime Whitlock becameupset, so she stayed late without receiving any extra pay.Whitlock testified that bankruptcy courts are reluctantto. approve charges for secretarial overtime and that inconsequence he always encouraged his secretary to 'getbankruptcy-relatedwork done during normalbusinesshours.Whitlock further testified that it was not hispolicy to refuseto signovertime slips, that "althoughMoran typically stayed at the office after 5 p.m. she usu-ally left before 5:30 p.m., and that he thought it was extremely unlikely that she would have stayed in the officepast 6 p.m. 3 days per week. Whitlock's demeanor whiletestifyingdid not favorably. impressme: he did" notappear to be entirely candid and, particularly on cross-examination,tended to be evasive and nonresponsiveAccordingly, to the extent that Whitlock's account oftheirworking relationshipisinconsistentwith that ofMoran, I credit her.Whitlock prepared an evaluation of Moran at the endof February 1982, checking the same boxes as McLaugh-lin had-.a' yearearlier asto her accuracy, amount of workperformed, dependability,attitudetowardwork, andcourtesy.Under "Completeness" Whitlock checked thestatement"usually very thorough; pays attention to.detail";under "Neatness" he listed Moran, as "usuallyveryneatand orderly"; and under "Expertise" hechecked thestatement"generally acceptable-just strongenough to keep up; not strong enough to provide freetime for more responsibilities," but added that Moranwas "improving toward" the next level. Whitlock listedMoran as an "unusually steady worker; always findsthings to do; never wastes time-knows how to plantrips to xerox, etc. to cut down on time spent away fromdesk," but listed her familiarity with-the job's require-ments as "adequate."Whitlock also checked the state-ments "frequently offers goodsuggestions; judgment canbe relied upon," "accepts supervision and criticismgracefully," and "extremely adaptable & flexible. Enjoyslearning," addingthat-"Mary is now.learning more com-plex typing-charts, boxes, columns, etc."Whitlock.noted thatMoran's record with respect to punctualitywas "near perfect," and added that she was "often inearly-doesn't put in o.t. [overtime]."In thespace foradditionalcommentsWhitlockwrote that "Mary isshowing steady improvement in coping with my work.She is invariably cooperative and conscientious. Herword processing skills are improving as I press her.""Also as a part of Moran's 1982 evaluation, Beranykfilled out' a'form in which she includedstatements that"Janet [Kotrofi] said [Moran] can beresistant in a pas-siveway. She's always been cooperative with me," thatMoran was "in early everyday," and that:Mary's skills & ability in the past were alwaysjudged to be acceptable-it appears thatshe is im-proving& seemsto be working well with Mr.Whitlockwhoisa demandingboss.Mary hasalways been cooperative & flexible whenever I haveasked her to do something. The only negative inci-dent of which Iam awarewas when Mary had aproblem with another secretary & became so upsetthat she didn't come to work & refused to return toher floaterassignmentbecause of the problem withthe other secretary. She admittedly has trouble w/pressure & is afraid of math-hence reluctance toget involved in an attorney's billing'if complex.A note to the last statement added that Moran was "nowmore involved as she works for Mr. Whitlock-is im-proving now:" Under "Employee's Comments," Beranykwrote:Mary enjoys working w/ Mr. Whitlock-it is 'agood learning experience for her-she is learning todo charts, columns, etc. on the Mag. She was nothappy with her salary increase: (1) John is demand-ing& busy; (2) she voluntarily comes in early,works thru lunches & often stays past 5 p.m. I ex-plained that the overall review was foran entire[year]-she has only worked for" Mr. Whitlock for1/2 a year. 1st 1/2 of [year], when floating, she wasweakeron mag,was not considered that strong asec[retary]. I told her she had a right to submit adocumentedmemoasking for another review if shewished. HERRICK & SMITHMoran credibly testified that when Beranyk called herin to discuss Whitlock's appraisal the personnel directorsaid that she'was very pleased that the assignment wasworking out, that Whitlock was not known for givinggood appraisals and she had never known Whitlock. togive such a good one, and that she was pleased and sur-prised at his review of Moran.Whitlock prepared Moran's next evaluation in March1983.The form used in Moran's 1981 and 1982 evalua-tions had been replaced by a simpler version; on thisWhitlock listedMoran's accuracy, completeness, andneatness of work, her use of time, and her amount ofwork produced as "Above- Average."6 Whitlock listedMoran's workload as, "Heavy," her technical skills as"Above Expec[ted] Level,"7 and her job knowledge as"Above Aver[age]."8Whitlock also checked "AboveAv[erage]" for Moran's judgment and initiative and de-pendability, and marked her punctuality, adaptability/-flexibility, cooperation, and courtesy all as "Excellent/-Outstanding." In the narrative section,Whitlock wrotethat:Mary has reached a level of. technical skills whereshe can do each task I need done. She has also de-veloped complementary routines which-I can relyon to, handle ordinary administration, which is onegoal we have worked on. We will continue to workon helping her understand - the substance of mywork, so, that she can generate " pleadings, docu-ments, and the like. She is doing an awfully good'job.Cashman, who by this time had replaced Beranyk aspersonnel director, discussed this appraisal with Moran,telling her that her administrative skills were good, thatWhitlock wanted her to start preparing pleadings andother court documents, and that she would receive awage increase of $32 per week. Moran said that she wasnot very pleased with this amount, and that she had ex-pected a $40 increase'in light of how hard she workedand the fact that she worked for Whitlock, and Cashmanresponded that the salary, was a good one for a legal sec-retary in Boston and that if she was not happy with itshe should "check the market." Cashman also advisedMoran that Whitlock had said that he was a very busyattorney, and that Moran was flexible, cooperative, eagerto learn, and never put in for overtime.Whitlock testified that for the first year or more thatMoran worked for him she was extremely cooperativeand would work overtime whenever necessary, and thathe found this attitude one of Moran's principal strengthsas a secretary. However, according to Whitlock, duringthe last 2 or 3 months that Moran worked for him shebecame much less flexible and cooperative and was notas willing to work overtime, either before or after regu-larworking hours or at lunchtime, as she had previously6The choices hsted were "Outstanding," "Above Average," "Satisfac-tory," and "Unsatisfactory "7The other choices for this categorywere"Super[ior],""Accept[able]," and "Poor "8 In this category the other choices.were "Except[ional]," "Adequate,"and "Limited "401beenWhitlock testified that Moran also began spendingsubstantial amounts of time away from her desk andbecame less reliable about accomplishing a reasonableamount of work during the day, and also started arrivingat 9 a.m., and was thus not ready to begin working untila few minutes later, but insisted on leaving promptly at 5p.m.Whitlock further testified that he sometimes askedMoran where she had been or _ told her that' he wantedher to be ready at 9 a.m., but that- he did not want tomake an issue of the situation because on the whole hisworking relationship with Moian'had been-good.According toWhitlock, about the same time thatMoran became less cooperative she seemed to be spend-ing her time making -critical comments about the firmand its management, including complaints about ineffi-ciency and how people were treated. However, the onlyspecific complaintsWhitlock could recall Moran makingrelated to the frequent difficulty she had in finding anavailable mag machine.Ido not credit Whitlock's testimony about either theasserted decline in Moran's performance or. Moran's 'al=leged complaints. As indicated above, I was not favor-ably, impressed withWhitlock's demeanor; in addition,althoughWhitlock claimed that the change occurredmore than 3 or 4 weeks before the end of Moran's periodof working for him, he prepared her favorable evaluationon March 18, and, as discussed below, Moran transferredto a floating position a month later. I cannot believe that,ifMoran's work or attitude had deteriorated as dramati-cally as Whitlock testified, he would have failed to makesome indication to that effect on her evaluation Indeed,Ifind it especially incredible thatWhitlock would havemarked Moran's adaptability/flexibility, cooperation, andcourtesy as "Excellent/Outstanding" had she in fact beena chronic complainer.3.Moran's request to resume floatingMoran testified that about a week after she receivedher April 1983 evaluation she arrived at work one morn-ing at9 10 because of a train delay, and that when shewent into Whitlock's office to take work from his "out"box he looked at his watch and said it was "ten afternine."According to Moran, she did not respond, butWhitlock repeated the -time and then told her that shewas 10 minutes late and that she was "losing your credi-bility and reliability in my eyes." Moran testified that shethen said, "John, all the free time I give you and thisfirm, I'm ten minutes late," and at that point Whitlockstarted "screaming," "Don't you realize that it's Mondaymorning?"and slamminghis fist on his desk. Moran ap-parently did not say anything else, but went back to herdesk.-Whitlock testified that on the day in-question Moranarrived 15 or 20 minutes late and that he told her thatshe really had to start gettingin ontime.According toWhitlock, he tried to make it clear to Moran that thiswas not anisolated occasion but part of a pattern, butshe became very upset. For the reasons stated above, IcreditMoran's account of this incident over that ofWhitlock. 402DECISIONSOF NATIONALLABOR RELATIONS BOARD-A day or two following the incident Moran went tosee Cashman,recounted to her what had happened,, andtold her that she would like to stop working-forWhit-lock and resume floating:According to Moran,Cashmansaid that she would-havetowait until someone wasfound to-replace'her and that she should reconsider herrequest,but that if she' still wanted to stop working forWhitlock she could. go back tofloating for the summer.9It is undisputed that Moran subsequently told Cashmanthat she still wanted a transfer and Cashman said shewould talk to Whitlock.According to Moran,Cashmanlater told her that Whitlock was upset,did'. not'want herto leave,and' wanted to know if the situation'could beremedied,but Moran did riot change her mind: i °-Whitlock testified,however,that he told Cashman thata-change was likely to be necessary because he did notsee how,he could continue to -work with Moran if shewas not going-to be'more reliable and cooperative. BothWhitlock and Cashman-also - testified that"afterMoranstopped"working for Whitlock he told Cashman that hethought Moran had spent too muchof Miertime criticiz-ing the management'of the,firm'in unproductive -ways,and, was:taking a" very: negative attitude: toward 'herwork.'However;Moran-denied making-such complaints;and-'neither Cashman nor Whitlock appeared to be forth-right-when testifying on- this-point.Accordingly;I creditMoran.--_,:---. ,,'.--.-..-Moran testified that sometime',after,she .requested- thetransfer,she talked to McLaughlin, ,who asked, her .forwhom she was working.Moran-replied that,shewasworking;forWhitlock but had'asked-for -a transfer andthen, -in response to' McLaughlin'squestion,explainedwhy. 1According to' Moran,McLaughlin, made, "a, par-ticular, -comment"aboutWhitlock and said,that. he wasnot surprised,sand -that he had been,wonderinghow. longMoran would put up,with Whitlock's."nonsense.'R.Morantestified that she, also-toldMcLaughlin about the unpaidovertime,that she-had--Worked and McLaughlin becameupset.and said-thatl no secretary in the firm,should workovertime without.getting:paid for it.l i .'On April19,Moran resumed floating.Her_ first assign-ment was to James,Wexler, ,an associate, 'forwhom sheworked for about 2 weeks..On Monday,May 2, Moranbegan working for Thomas Anninger,a partner, -whoseprevious secretary,Evelyn Hanlon,had, resigned'her em-ployment with the Respondent-the previous Friday.-'4.Anninger's -relationship.with HanlonHanlon had been hiredl as Anninger's secretary in De-cember; -1978 and,worked,for him the entire time she was-'9Cashman essentially substantiatedMoran's account of thisconversa-tion,but further. credibly. testifiedthatshe pointed out to Moran thatWhitlock had ,lust given her a good,evaluationand her assignment to himseemed generally'satiifactory,and that'she 'suggested to Moran that .shethink about-the situatibn'overnight-10that-afterCashman ' initially told-him=that Moran'had asked'to be,reassigned,Cashman. said "she would askMoran to reconsiderher request, and that therewas some other incident,whichprecipitatedMorah's-final decision to transfer For-the reasons'dis-cussed above,'I creditMoran'11McLaughlin did not testify -I-credit Moran, who testified forthright-ly and, persuasively about this-conversation both on direct and cross-ex-aminationemployed by the' Respondent, -although she worked forother attorneys as well at varioustimes. It isundisputedthat Anninger, considered Hanlon to have superior tech-nicalskills 12 and that for the first 4 years that Anningerand.Hanlon worked together they had a very satisfac-tory working relationship. It is also undisputed. that ini-tiallyHanlon worked overtime for Anninger almost any-timehe requested it, but that after she had been workingfor him about a year and a :half she was assaulted on thetrainon her way home from work about 5:45 p.m. Afterthis incident Hanlon usually left the office promptly at 5P.M.Hanlon credibly" testified' 3 that she decided-to quit herfob- after an incident with Anninger in February whenthe firm closed' early because of severe sleet and -snow.According, to Hanlon, Cashman came around to tell theemployees that they could leave at noon, but whenHanlon told Anninger that the office was closing he in-sisted that she stay and. revisea newsletterhe had beendrafting for a neighborhood civicassociationinwhich hewas active. 14 - Hanlon testified that she told Anningerthat the weather was very bad and she would have a dif-ficult timegettinghome, but he nonetheless insisted thatshe stay.---Hanlon further testified that she stayed an extra hourand ahalf to do the work, which included making therevisionsand then running-off copieson a mag machine,which. is 'a' memory typewriter that prints copy line byline.Anninger had required Hanlon touse the mag in-stead of `photocopying the newsletter presumably be-cause;,although photocopying would be faster, copiesprinted on the -mag' would look better. According toHanlori, she was annoyed at having to stay at the officeand made. Anninger, aware of her irritation, and whenshe finallyr left she, waited 40 minutes for a bus to gethome.'-undisputed that. Hanlon did not receive anyextra pay for working after the firm closed for the day.Anninger arrived at the office and before he removed hishat and coat, he, started-yelling at her in front of "quite afew people,telling- her 'that , her "attitude stinks," thatshe was never willing to work overtime, and that shewas- not - there when he needed her. Hanlon respondedthat she 'did -not understand what "the beef"was, andthat she had-stayed the day before and finished the work,but Anninger "kept yelling" and, according to Hanlon,was. "belligerent and nasty and very loud." Hanlon testi-fied that following this incident she was furious with An-ninger andconsequently tried to keep her contact withhim toa minimum.About a week later' Anninger askedHanlon to come- into his office and in the course of theensuing- conversation apologized for yelling at her in12However, Anninger credibly testifiedthatHanlon was never inter-ested in his type,of 'practice and he could not have her prepare simple'letters-or forms or gather the data necessary to complete forms'P ,l found-Hanlon to be an extremely credible witness She appearedto exhibit good recall and to testify candidlyIrecognizethatHanlonand Moran were friends, but there is no indication that their relationshipaffected Hanlon's testimony14Although the organization was not a client of the Respondent, An-ninger credibly testified that he,considered his work on its behalf veryimportant HERRICK & SMITH,front of other people,but reiterated his comments abouther attitude and said that perhaps they should no longerwork together.Hanlon never discussed the incident with Cashman,but in mid-April gave notice that she was leaving.Hanlon credibly testified that she did not talk with Cash-man about the matter because she did not feel that Cash-man would be particularly sympathetic.Anninger gave a- somewhat different account of thesnowstorm incident from that provided by Hanlon, testi-fying that the weather on the day in question was not asbad as had been predicted when the decision to close thefirm for the day was made,that he was under the, im-pression that Hanlon would have to wait for an hour inany event in order to drive home with her sister, whoalsoworked in downtown Boston,and that she finishedthework in that time.However,Hanlon testified thatshe and her sister did not drive to work that day becauseof the weather forecastand that her sister'soffice hadclosed and she could have gone home at any time.IcreditHanlon's account of the snowstorm incidentover that of Anninger. As noted above,I found her to bea very credible witness. However,Anninger did not im-pressme as favorably;much of his testimony was self-serving, and he did not appear to testify candidly. Ac-cordingly, I find that the snowstorm incident and thesubsequent events occurred as Hanlon described them. Ifurther find that thisincident is evidence that Anningerwas a difficultand demanding boss for his secretary.5Moran's assignmentstoWexler andAnriingerAs mentioned above,Moran workedfor 2weeks forWexler whilehis regularsecretarywas on vacation. Ac-cording to Moran, the first day she workedforWexlershe arrived about 8:30 a.m.Before she had removed hercoat,Wexler started telling her whathe wanted donethat day, but Moran told him thatshe would be back at9 a.m. and left for coffee.Moran testified that when shereturnedWexler askedher to come into his office andtold her that he did not know why shewas treating him"thisway" and thatif she wanted to start working at 9a.m. shehad better be there ontime.Moran replied thatshe would, but thatthat morning she had not even takenoff her coat before Wexler startedgiving her things todoWexler repeated that he didnot know why Moranwas treatinghim that wayand she said that her hourswere 9 a.m. to 5 p.m. and shehad wanted to have coffeewith the other secretaries.Moran further said that ifWexler was not happy with her heshould call the per-sonnel department and have hertransferred,and he saidthat he wanted her to work for him for the 2weeks thathis secretary would be gone.Moran repeated that shewould be ready to work at 9 a.m. Therewas apparentlyno furtherincidentbetween Moran andWexler duringthe 2 weeks that she worked for him.Wexler testified that he was very muchtakenaback bythisincidentbecause othertimes that Moran had workedfor him he had foundher very cooperative and verynice.Wexler also testifiedthat a number of times heheardMoran makecomments to other secretaries con-veying "a -strong dislike for the way thefirm operatedand the way people were treated."However,Wexler3also testified that he did not recall talking to 'Cashmae;Clark, or Remis about Moran's performance.'Moran was assigned to work. for Anninger'and:an.associate named Ted Bohlen beginning May 2: A week ortwo earlier ,Moran had seen Anninger in the hall -outsidea' conference room where the Respondent was' holding aworkshop for the secretaries on effectivecommunication:According to Moran, Anninger asked her what was-'hap=pening and she said that the firm was having a workshopfor the secretaries but that she thought the attorneysshould be attending the workshop instead. Anninger re-plied that the Respondent would hold a similar work-shop for the attorneys and Moran, said that that-'wasgood because the morale among the secretarial staff- wasvery low and the secretaries were very unhappy at theway they were being treated by the attorneys. Morantestified that at that point Anninger became, upset andasked if she was talking about his, situation with Hanlon.Moran'said that she was not, but that she would not letmembers of her family speak to her the way the`attor-'neys spoke to the secretaries. Anninger asked if she at-tributed this behavior to "the economy" and Moran saidthat she had no idea. She then, somewhat facetiously,said,which Anninger replied, "No, I'm not." Moran furthertestified that at The time of this incident she did not -knowthat she would be assigned to work for Anninger.;' '., .'Anninger testified that after Moran said that` the; firmshould hold a communication seminar, for- the attorneysaswell as the secretaries, she went on to say that shewas no longer working for Whitlockand something. tothe effect that although she had liked working'for'=himshe "just couldn't take it anymore." According`,to'-Anninger,Moran also said that she had askedto=,be Teas=:signed to a floating position because she did not-want-,'towork with Whitlock any longer, she looked "very= in-tense" when she'talked-about Whitlock, and he.felt,that,he was getting involved in something he would`ratheravoid.Anninger_ further testified thatMoran =tlien',s_aid:something about he must be sorry he ran into her"-.hejust shrugged his shoulders and walked away. AccordingtoAnninger, he was not upset about the conversation,and he did not think he could have projected the,imagethat he was.For the reasons discussed above, to the extent, thatthere are disparities betweenMoran's testimony, aboutthis incident and that of Anninger, I credit Moran.According to Moran; sometime early in the first' weekthat she worked for Anninger he called .her`' into hisoffice and said that he knew they would be working to-gether for at least a week and asked Moran - ifshe ,real-ized that the arrangement would not "work out over thelong run." Moran said that she did. Anninger' testifiedthat he did not think he would have told Moran that the'arrangement would not work over the long run, but thathe- may have referred to his understanding, that the. as-signment was not permanent but was to last only until asecretarywas found to 'replace Hanlon. I credit - An-ninger,' who seemed to testify candidly on this point, `andconclude that he did not make the specific ;commentMoran attributed to him. However, it is clear. that'-An= 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDninger emphasized the temporary nature of Moran's as-signmentto work as his secretary,Moran credibly testified that about a week after shestartedworking for Anninger he told her that-he waspleased with the arrangement, that he would-be: travelingfrequently for Washington, D.C., and -that he felt very -comfortable with lier-being there while he'was-gone; Hethen asked Moran if she would mind'working for him in-definitely until a replacement for Hanlon waste hired andshe indicated that that would be all right. In conse-quence,Anninger arranged 'with the personnel depart-ment that -Moran would-be assigned to him indefinitelyasa floatei. '-beganworking for Anninger; Cashman asked" him howthe assignment-was working 'and he told her that thingswere' going pretty well *but that Moran did not haveHanlon's technical skills. 'It appears that this was the con-versation in which Anninger asked to' retain" Moran in-definitely; however, Anninger testified that, in the con-versation in which Cashman asked -him how theassign=ment was'he replied that he would -keep Moran until ;areplacement :-was - found for Hanlon, -but that he wouldwatch the situation to make sure that it continued to besatisfactory.. I do not- credit. Anninger on this point, forhe did=not appear candid-when giving this testimony, butrather seeemed to be consciously tailoring his testimonyto fit the Respondent's position in the case.6. The -incident of May 3Moran credibly testified that late in the' morning ofMay 3:Anninger told her that he had some work thathad to-be completed that'day, and that she respondedAnninger gave-her some-work about 4 p.m. After shehad done -the' typing,- Anninger made some revisions,which she also typed. When Anninger gave her a secondset of revisions, Moran concluded that she would not beable to finish the job,by 5 p.m, so she called the person-nel. department- to have. someone- do the, work after sheleft:At 5 p.m. the other -secretary -arrived.=Moran testi-fied that-while she was standing with her coat-on ex-plaining what needed to be done, Anninger came out ofhisoffice- and she told him that the other secretarywould finish the work. According to Moran, Anninger"got very upset and very red in the face" and yelled"Shit, shit, shit!". Moran testified that she just thankedthe other- secretary, said, ,`'Good night," and left It is un-disputed -that this was the only occasion that Anningerever-used crude language to Moran.-Anninger testified that he, had had something difficulttowrite that afternoon ,and that about 4 p.m.. he askedMoran if she could,.type his longhand draft, so that hecould make revisions. About 4:45, p.m., according to An-ninger,Moran asked if she; could get. someone else tofinish the-work,and he-asked if she could stay,because hedid not think, it. would take more than an extra 20 min-utes.Moran replied that .she could, not.; Moran then, ac-cording to Anninger, tried to find someone else, but toldAnninger that no_one was available and he should takethe work to the word processing department That sug-gestionwas not satisfactory- to Anninger, and eventuallysomeone-else did come to finish the work.Anninger tes-tified that,when he saw at 5 p.m. that getting his workdone was going to be more difficult than he had thought,he turned on his heel, pounding the fist of one hand intothe palmof the other,and said"Shit,shit,shit!"in frus-tration.Anninger further testified that he was not facingMoran when he uttered the expletive,and that the jobwas finishedby 5.20or 5:30 p.m.IcreditMoran's version of this incident over That ofAnninger,forMoran seemed to testify forthrightly about,thematter,whileAnninger appeared less than totallycandid. Further,as the General Counsel has pointed outin his brief,Anninger testified that, when' Cashman, asdiscussed below,talked to him about the incident a fewdays later,he had to make an effort to recall what hadhappened..Moran credibly testified that she was upset by the inci-dent because,although she had heard attorneys use foullanguage on' other occasions,Anninger had directed hiswords at her, and she did not think anyone should talkto her or to any secretary in that manner.It is undis-puted that about the next day Moran placed the follow-ing memorandum on Cashman's desk:TO: Mrs.CashmanFROM.Ms. Moran--RE:Thomas Anninger-On Tuesday,May 3,- 1983 at 2:30 P.M.Mr. An-ninger told me he had something that had to go outby 5:00 p.m. I waited until 4:30- P.M.for the workto make various revisions-I told him I had to leaveat 5:00 P.M. When I realized it would take longerthan 5:00.P.M. to finish the job I called Personnelto find,someone to;complete the task.When Mr.Anninger came out and found 'me explaining to thewoman takingoverand putting my coat on he pro-ceeded with "shit,shit,shit "ThisMrs. Cashman iswhat we, as secretaries,have to contend with.Moran told Denise--Allen, the only other secretarywho worked in her area, about the incident and that shehad written a memo to Cashman about it. Allen advisedMoran that she thought'that sending-thememo was agood idea and that Anninger should not have used suchlanguage to Moran.AboutMay 5 Cashman called Moran into her office.Moran testified that when she went in Cashman held upthe memo and said she wanted to discuss it. Moran saidthat she had not been sure whether'Cashman wouldwant,to discuss the,memo or file it, and Cashman asked,"What would I. file this for?" and then threw the memoon her desk and said she did not want any more memosfrom Moran and that if she had a problem she was tohandle it herself.According to Moran, Cashman alsosaid that perhaps this was' Anninger'sway of handlingthings;when Moran said that she would-not have beenable to get by'with speaking to an attorney that way andthat she was a professional and wanted to be treated assuch,Cashman told her that she was inflexible,that- ifshe did not like the firm she- could leave,and that thiswas probably not the field for her.Moran responded that HERRICK & SMITHshe had been working for attorneys since 1964 and wasone of the most flexible secretaries in the firm: Moranalso testified that Cashman told her that a mature way tohave handled the situation would have been to tell An-ninger at the time that that was not the way she or anysecretary should be treated. t sCashman, however, testified that she emphasized toMoran that no secretary should have to tolerate offen-sive language or behavior, but that in her experience anincident of that type was better remedied by the offend-ed individual objecting on the spot ratherthan sending amemo to a third party. Cashman also testified that shetoldMoran that although she would talk to Anningershe did not think her comments would "carry as muchof a punch" as an immediate objection from Moran.Cashman specifically denied that she threw Moran'smemo on her desk or told Moran notto send memos inthe future, or that she said anything to Moran aboutbeing inflexible or leaving the firm.I credit Cashman, for she seemed candid while testify-ing about this conversation.Accordingly, I discreditMoran to the extent that her account of the meeting dif-fers from that of Cashman.Anninger testified that'Cashman told him that she hadreceived a memo from Moran and wanted to know aboutthe incident to which it referred. According to An-ninger, it then occurred to him for the first time thatsomeone might have found his language offensive.C. The May 11 Meeting1.The arranging of the meetingMoran testified that at some point in the week, follow-ing the conversation described above with Cashman, sheasked Robert Sullivan, a partner in the firm who waswalking past her desk, if he was aware of the low moraleof the firm's employees and the number of secretarieswho were leaving. According to Moran, Sullivan repliedthat the problem had been brought to his attention byanother secretary and that Moran should arrange a meet-ing between a group of the secretaries and Remis, theRespondent'smanaging partner.Moran said that thatsounded like a good idea and that she would inviteMcLaughlin, a member of the Respondent's executivecommittee, to the meeting as well 16Moran subsequently talked to about 10 or 11 other sec-retaries as to whether they wanted to attend such ameeting; some of them indicated that they did not wantto be involved, but others said they would go to a meet-ing if it were arranged. Dolores Lombre, who, as men-tioned above, was one of the secretaries who was brieflyassigned toWhitlock before Moran began working forhim, also talked to some of the secretaries, and credibly15Moran testified that shedid not speaktoAnningerabout his lan-guage atthe time of the incidentbecause shehad toleave, because shedid not wantto embarrasshim infront of the other secretary,and alsobecause no attorney had spoken to her that way beforeand she thoughtitwas a matterwhich should be broughtto the personnel director's atten-tionHowever, she did not testify as to whether she gaveCashman thisexplanation--16 Sullivandid not testify,and IcreditMoran's account of this conver-sation-405testified that several of them told her that they were re-luctant to attend,but that they would like her to reportback on- what occurred.-Moran also, with Lombre's help, prepared an agendaof topics to be discussed at the meeting. These includedthe lack of respect, courtesy, or consideration shown tosecretaries by lawyers; Cashman's failure to be support-ive of the secretaries or help them to solve problems; thenumber of secretaries who had left the firm, were look-ing for other jobs, or were unhappy -with the attorneysor the personnel department; the low morale at the firmand the awareness of this situation of employment agen-ciesand personnel departments at other firms; theamount of pro bono work the secretaries were expectedto perform; the failure to pay overtime; and the secretar-ies' feeling that, Kotrofi harassed them when they calledin sick.Moran-called McLaughlin, who spent 2 or 3 days perweek at the Respondent's Cape Cod office, - and askedhim to attend the plannedmeeting,which he agreed todo.McLaughlin also told Moran that the secretariesshould state all-their grievances at that meeting. Moranthereupon called Remis and told him that a group of sec-retarieswould like to meet with him and that she hadaskedMcLaughlin to be present. According to Moran,Remis asked what the meeting was about and she men-tioned lack of support from the personnel departmentand low morale in the firm. Remis agreed to meet at 11a.m. on May 11.2.The meetingThe meeting took place as scheduled, i 7 with Remis,McLaughlin, Moran, Lombre, and three other secretar-ies,Josette St. Linger, Kathy Burkhamer, and ElaineSeastrom, in attendance. Moran opened the meeting byreading the following statement:Thank you Mr. Remis and Mr. McLaughlin forgiving us your time for this meeting. We will try tomake it as brief as possible and yet air - our griev-ances one by one, we are all here- in the best inter-ests of the firm. I for one have an investment hereone of over seven years and am very concerned astowhat is going to become of my position ' here.What I plan on doing, if it is in agreement withyou, is to read our agenda and then go back andtake each item so we can have an open discussionabout it.Moran then read the agenda. According to Moran,McLaughlin asked how the attorneys evidenced a.lack ofpresent described various specific instances of attorneysbeing rude or inconsiderate. In the course of that discus-sionMoran narrated the incident with Whitlock in Aprilover her being late and Anninger's' use of vulgar lan-guage the previous week, and also mentioned the amountof personal work she had done for Whitlock and-his un-17The followingaccount-ofthe meeting is based on the credited anduncontradicted testimony of Moran and Lombre,the only participantswho testified.- 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDwillingnesstopay overtime.The - other secretariespresentsaid that Anninger was very difficult to get alongwith and that he had a tendency to get work to his sec-retarylate.18At some point -in the meeting, Moran asked whatCashman's purpose at the firm was, and Remis respond-ed that she was - "very good on the management end."Moran replied that, while that *might be true, by the limeCashman turned her attention to the secretaries theywould be gone, and that many of the secretaries wereeither leaving or looking for other jobs because theywere afraid they would be discharged. Several of thesecretariesat the meeting said that Cashman ignoredtheir valid complaints, and that this attitude botheredthem because they had no one else to whom they couldrefer these matters. Remis said, "Well, you understandthat you can't keep coming to me," to which Moran re-plied that they were all fully aware of that fact but thatthey had had no alternafive According to Moran, shealso stressedfour or five times during the meeting thatthe secretaries were there solely in the best interests ofthe firmMoran 'also said that if she were personnel di-rector she would discharge Kotrofi because sheintimi-dated the secretaries, made them cry, and required themto take on other work when they already had as much asthey could handle from the attorneys to whom theywere assignedThere was also some discussion of theRespondent's sick leave policy and the requirement thata secretary keep calling the office until he or she talkedtoKotrofi and how Kotrofi reacted when a secretarycalledin sick.Moran also discussed the problem She had had withovertime and pro bono work while working for Whit-lock, andsaidthat although the secretaries did not gen-erally object to such work there had been clays when shehad had client work to do but Whitlock had insisted onher working on other matters Moran mentioned a spe-cific occasion when after she spent an entire day prepar-ing a chartWhitlock shifted some of the material around;when she gave the chart back to him at 4:45 p m. hetook out a ruler and told her to move an item an eighthof an inch -Morann said that she finally moved the paperbail on her typewriter, and that Whitlock was apparentlysatisfiedwith the result. According to Moran, McLaugh-lin "cracked up" when she described the incident. Beforethe meetingended, Seastrom said that the other secretar-ies thought so highly of Moran `that if it were not for herSeastrom would not be there, and if Moran was upsetshe knew that "it had to be something big." The othersecretariesagreed with this comment. As the secretarieswere leaving Remis' office, McLaughlin told Moran to"keep the troops calm"; she replied, "[F]ine," andthanked him for coming to the meeting.It isundisputed that during the meeting Remis tooknotes; although neither Remis nor McLaughlin testified,a document which is at least a portion of Remrs' noteswas introduced into evidence at the hearing, and substan-18Hanlon credibly testified that Ammnger had a tendency to not tellher that he needed oveFtime unit] late in the afternoon. sometimes after3 30 p in , and Allen credibly -testified that she had observed that An-ninger gaveMoran a lot of work toward the end of the daytially "corioborafesMoran's testimony as to what was dis-cussed.On May 12 Remrs sent a memo. to each of the secre-tarieswho had attended the meeting the previousday.The text of that memo read:Since our meeting yesterday, I have taken the op-portunity to discuss with Mrs. Cashman the con-cerns you raised. Should any problem arise in thefuture, 1 would hope that you would' be able to re-solve them directly with the person involved or bydiscussing 'themwithMrs.Cashman.As we allagreed, it would not be a workable process for meto be involved--There is no evidence that any action was taken toremedy any of the specific -grievances raised at the May11meeting.However, a few days after the meeting, ac-cording to. Moran, McLaughlin -told her to keep every-one calm and that he was "working on things."Moran testified that following the meeting Cashman,who had previously exchangedgreetingswith her whenthey encountered each other, would look the other waywhen she saw Moran coming. However; Cashmandenied ever intentionally avoiding Moran, either beforeor after the May11meeting, andI credit thatdenial.Anninger and Cashman bothtestifiedthatRemis hadan "open door" policy and that he was willing to talkwith almost anyone about anything. Cashman further tes-tified that in her view this policy was not inconsistentwith Remis' May 12 memo to the secretaries telling themto direct their complaints to her because "I think he saidthe proper channels are to start with Personnel, that doesnot say that he wouldnot listen."Nonetheless,it is un-disputed that there had never before been a meeting be-tweeh a group of support staff and the managing partnerto discuss staff complaints. Further, Clark, who met withRemis frequently, testified that he was not aware of anypolicy of Remis' that could be described as an "opendoor" policy or any policy of allowing or encouragingsupport staff to come to him to discuss problems In lightof all the evidence, including the wording of the May 12memo and Remrs' comments at the meeting,it is clearand I find that, whether or not Remrs had ever avowed awillingness to listen to staff complaints, he made it clearthat all complaints would have to be taken to the person-nel department, even if that department were the subjectof those grievances.'-3The knowledge of Cashman, Clark, and Anningeras to what occurred at the May 11 meetingAnninger testified that he first learned of the secretar-ies'planned meeting with Rennis when Moran told himon May_ 10 that she would be seeing Remis the next day.Anninger 'also testified that he did not ask what themeetingwas about and that Moran did not volunteer anyinformation. On May 11, according to both Cashman andAnninger, about10 minutesto 11 Anninger asked Cash-man if she was aware that Moran and some of the othersecretaries were going to meet with Remis and Cashmansaid that she was not Anninger replied that she should HERRICK & SMITHbe and called Remis, but when Remis answered the tele-phone he said that the meeting had already started.Anninger testified that he first learned that Moran hadtalked about the May 3 incident at the meeting duringthe preparation of theinstantcase for trial, and that hedid ,not speak- to Remis, Cashman, McLaughlin, oranyoneelse inthe firm about what ,was discussed. at themeeting untilafterMoran filed her charge As noted ear-lier, I did not find Anninger to be a totally credible wit-ness,and his demeanor while testifying on this point wasparticularly unimpressive. He seemed to be moreanxiousto give evidence that would bolster the Respondent's as-serted defenses than to present-a candid account of hisinvolvement in the eventsat issue, andI therefore do notcredit his testimony- that he was not aware of Moran'sstatementstoRemis about him until after she was dis-charged.Cashman:testified that about 5 p.m. on May11Remiscalled her and asked her to come to his office, where hetold her that Moran had asked to see him, that he hadagreed to meet with her because he thought she hadsome personalmatter to discuss, and that when she cameto seehim there were several other secretaries with her.According to Cashman,Remis saidthat the secretarieshad made complaints about various matters, including alack of support from the personnel director, and thatMoran, Lombre, and Burkhamer had complained abouther.Cashman further testified that Remis told her thatMoran had specifically complained " of Cashman's han-dling of the May 3 incident between Moran and An-ninger, but that the secretaries gave her high marks formanagement,and he was going to write a memo to thesecretaries advising them that in the future they shoulddirect their concerns to her. Cashman denied that Remistold her about any complaints the secretaries made otherthan- those involving, her, and testified that she did notconsider the secretaries' complaints about herself to be apersonnel problem and that she did not feel, that -sheneeded to discuss these matters with Clark. However,sinceRemis told Cashman that Moran had complained 'ofher handling of the May 3 incident between AnningerandMoran, it is obvious that Cashman realized thatRemishad been told about the incident. Cashman, alsodenied that she ever subsequently talked about this con-versation with Remis to Anninger.On cross-examination Cashman testified that on May12 she told Clark that Moran and a group of other secre-tarieshad met with Remis about some complaints theyhad and Clark told her that he was planning to tellRemis- that he should not worry about such complaintsbut that they should be directed to Cashman. Cashmanfurther testified that she did not tell Clark what com-plaintsthe secretaries had discussed with Remis and thatshe did not have any subsequent conversations withClark about the secretaries'meeting.According to Cash-man, she did not feel that any of the secretaries at thatmeeting had'legitimategrievances against her, and shewas not bothered by their complaints because "it goeswith the territory." I do not credit Cashman on thispoint; for, -although she was rather emphatic when sotestifying on dross-examination, she also seemed argu-mentative and less than forthright I thus do not find that407Cashman was as unconcerned about the secretaries' com-plaints to Remis about her as she indicated in her testi-mony.Clark testified that he first learned of the May 11meeting when Cashman- told him that afternoon that themeeting had taken place. According to Clark, Cashmanasked him if he knew what had been discussed and hereplied that he did not. The next morning; according toClark, he had a regularly scheduled meeting with Remis.At that time Remis told him that he had understoodMoran to request a meeting with him about-some person-al'matters and that he did not' know that other employ-ees were also planning to attend. Clark testified that hesuggested to Remis that the whole matter was one forpersonnel, that it would have'been better for the meetingto have been held by the personnel department ratherthan by Remis, and that Remis agreed and said that heewas going to write each of the secretaries. a memo tothat effect. Clark further testified that Remis did not tellhim what had been discussed at the meeting, that he onlyknew what had occurred from the General Counsel'squestions at the instant hearing,- and that he did notrecallwhat caused him to think that the secretaries hadtalked to Remis about personnel matters. On redirect ex-amination, Clark explained that any reference to personalor personnel problems would prompt him to suggest thatthematter should be referred to the personnel depart-ment. I do not credit any of Clark's testimony as towhen he learned of what was discussed at the meeting,for Clark generally did not impress me as a truthful wit-ness,and his testimony _ on this point seemed especiallyevasive and self-serving. Further, his purported explana-tion of why he made the suggestion he did to' Remis wastotally unpersuasive. I therefore find that, at'some pointbetween the May 11 'meeting and Moran's discharge,Clark learned specifically what the secretaries had dis-cussed with Remis.D. Moran's Subsequent Relationship with Anninger1._Annmger's dissatisfaction with MoranAnninger testified that Moran did not have the degreeof technical skill that Hanlon had possessed, but that hewas nonetheless initially pleased to have Moran assignedas his secretary because she was helpful and enthusiasticand was willing to do filing, which Hanlon had not likedand-had not done well. As discussed above, about theend of the` first week that Moran worked for him, An-ninger asked her to remain until a- permanent secretarywas found for himAnninger also testified that, although Moran never ex-pressly said that as a general rule she was unwilling towork overtime, she frequently told him as much as a dayin advance that she needed to leave the office at 5 p.m.;according to Anninger,, her unwillingness to stay laterwas a source of tension. However, it is undisputed thatAnninger asked Moran to work overtime once or twiceper week, and that she did stay late a couple of timesduring the first week she worked for him.-Both Anninger and Cashman testified that he contact-ed her approximately weekly to-ask what progress was 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing made on finding him a permanent secretary andthat until about 2 to 3 weeks after Moran started work-ing for him he told Cashman that the situationwas satis-factory.However, according to Anninger, he becamemore and more unhappy with Moran as time went onand so advised Cashman. Specifically, Anninger testifiedthat he told Cashman- that the arrangementwas less satis-factory but that he did not ask-Cashman for a differentsecretary because he was going to be on vacation theweek of June 13 and had already decided that he did notwant Moran to work for him when he returned.Anninger specifically stated that after Moran had beenworking for him for 3 or 4 weeks he told Cashman thatMoran was no longer showing ,the enthusiasm that shehad initially demonstrated and that Moran wasbeginningto "wear" on him and he was glad the assignment wouldnot be for long, and that he thought he also said that hewould rather not make the change prior to his vacation.However, Cashman testified that. during about the fourthweek that Moran worked for Anninger he told Cashmanthat things were "not great" and that Moran was tooslow and her skills were not equal to Hanlon's, but that,when Cashman asked him if he would be all right untilshe found him a permanent secretary, he replied. in theaffirmative. For the reasons discussed above with respectto my findings that certain other testimony by Anningerwas not credible, I do not credit his testimony that hetold Cashman a couple of weeks before his vacation 'thathe did not want Moran as his secretary when he re-turned.In his testimony Anninger also recalled that fairlyearly in the course of Moran's assignment as his secre-tary, he had asked her if she would mind watering theplants in his office, and she responded that she did mindbut that she would do it. Anninger testified that Moranin fact did not water the plants, and that he was irritatedbecause he went out of his way to be sensitive aboutwhat chores secretaries should perform and he was care-ful not to "turn a secretary into a waitress," but his re-quest had not seemed unreasonable. According to An-ninger,the incident demonstrated to him that Moran had"an irritating personality" with which he would have tocontend.Anninger also testified that Moran was slow in gettingwork done and indecisive about such matters as how toget access to the mag typewriters t 9 or whether sheshould make copies of a document herself or have thework done by the Respondent's copy center, and that hebecame increasingly irritated with her. According to An-ninger, as time went on Moran displayedless enthusiasmfor trying to please him and no longer demonstrated a"willingness .. . to try and fit into the daily pressuresthat I was under."2.Theincident at Moran's apartmentMorancredibly testified that about3 a.m. on May 30 amale tenant in her apartment building attempted to getinto her apartment.Moran called the police and some of-19There were not enough of thesemachinesfor each secretary tohave one availableat all times,and it appears that on occasion the secre-taries had towait substantialperiods oftime to use themficers came to the building; the man attacked and cut theface of one of the officers and was arrested. AccordingtoMoran, the afternoon of May 30 she called Anningerat home ,20 described what had happened, and told himthat she would be late the next morning because she hadto go to the local police department and courthouse.Moran testified that Anninger told her not to worryabout getting in late and that he would see her when she- --arrived.21Anninger testified that in this telephone call Moransaid that she did- not know what to do, that anothertenant was pounding on the door to her apartment andwanted to come in and was threatening her, and that shewas very frightened. According to Anninger, he wasunder the impression that his conversation with Moranoccurred during the attempted break-in, and he advisedMoran to call her landlord. Moran said that she haddone so but the landlord was no help and Anninger then,according to his testimony, told her to keep her doorlocked and go to see the clerk of the' courts the next day.Moran's testimony about the incident and her telephonecall to Anninger seemed more truthful than Anninger's,and I therefore credit her version over his.Moran arrived at the office late on Tuesday,-May 31,as a result of filing the request for a hearing mentionedabove.3.Anninger's subsequent complaints about MoranOn June 7 Moran went to the hearing scheduled onher complaint about the attempted break-in and took theentire day as a personal day of leave, although the courtproceedings were finished by about noon. On June 9Moran took a day of sick leave. As noted above, -An-ninger took a 1-week vacation beginning June 13.- An-ninger testified that he had work he wanted to finishbefore he left, and that he was upset by Moran's ab-sences on June 7 and 9. Anninger further testified thattoward the end of the week, probably on-Thursday, June9, he talked to Cashman and told her that he had "had itup to here with Moran" and could not count on her, andthat the week had been "horrible," and he wanted a dif-ferent secretary when he returned from his vacation. Ac-cording to Anninger, Cashman saw that he was upsetand asked if he had worked with Moran long enough tobe able to write a review of her performance, and An-ningersaid that he could.Cashman testified that in this conversation Anningertold her. that the situation was intolerable and he couldnot depend on Moran to be there when he needed herand'that when she was present her skills were not verygood. Cashman further testified that Anninger said thathe had already told Kotrofi that he did not want Moranassigned to him when he returned from his vacation and20May 30, a Monday, was the Memorial Day holiday in 198321Anninger testified that he thought that Moran had called him onSunday, June 5 However, the document Moran filed with the local dis-trict court to request a hearing as to whether a criminal complaint shouldissuein the matter is in evidence, and lists the date of the incident as May30, the date of the request for a hearing as May 31, and the hearing dateas June 7 I therefore find Moran's statement of the dates at issue'to bethe accurate one HERRICK &,SMITHthatMoran was not a good secretary and should befired,and that she then asked Anninger if he could pre-pare an evaluation of Moran and he said that he could.However,althoughAnninger repeatedly referred tothat conversation in his testimony,he never testified thathe told Cashman that Moran should be fired or that herskillswere not good and, indeed,testified that he did notsay anything about either Moran's, skills or her statuswith the firm.Further,Anninger testified that he onlyhad one or two conversations with Kotrofi about Moranand that both of those discussions had occurred in theearly part of the period`during which Moran worked forhim and were limited to a comment by Aininger that thearrangement was working out all right. I therefore donot credit Cashman's testimony that Anninger told her inthat conversation that Moran should be discharged andthat he had so advised Kotrofi.It does not appear that,except for the review employ-ees receive at the end of their 90-day probationaryperiod,any other attorney had ever been asked to pre-pare an evaluation of a secretary outside the annualreview process.Cashman testified that,to her knowl-edge,during her tenure with the firm no other attorneyhad ever recommended such extreme discipline of a legalsecretary.However,according to Cashman,she askedAnninger to write an evaluation because his remarkswere"very strong,"and, because Moran had been em-ployed by the Respondent for 7 years and had received arecent evaluation,Cashman felt that she would needsomething in writing in order to discuss Moran's per-formance with her.Cashman further testified that, al-though at the time she asked Anninger for an evaluationof Moran she knew that Moran had criticized both her-self and Anninger to Remis,she did not have that fact inmind when she talked to Anninger.I do not credit Cashman's explanation as to why sheasked Anninger if he could write an evaluation. For, asdiscussed above, I have found that(1) she was not as un-concerned about the complaints made about her toRemis as she testified to being,'and (2)her question toAnninger was not prompted by any comment by himthat-Moran should be discharged.In the meantime,according to Anninger,on Wednes-day, June 8, he had come out of a meeting as Moranwalked by and she took the opportunity to tell him thatshe had to leave at 5 p.m. Anninger testified that "it wassaidwith such vehemence and such intensity that it irri-tatedme," and that he looked at another witness to theexchange and they both rolled their eyes.Moran credibly contradictedAnninger'stestimonythat her work performance declined during the periodthat she worked for him,and her testimony in thisregard was corroborated by Denise Allen, who crediblytestified that,from what she could observe, Moran wasvery cooperative with Anninger. Allen further testifiedthat she did not observe any change in the degree of co-operativenessMoran displayed while working for An-ninger and that Moran's productivity was equal to thatof any other secretary in the firm.However,accordingtoAllen,for some period of time the mag in the areawhere she and Moran worked was broken and they hadto leave the area to work on another machine.In conse-409quence, the two secretaries took turns staying in the areato answer the telephones,which may have caused somedelays in Moran'sperformance of her work.Allen alsotestified thatMoran knew how to operate the mag andworked well on it.Finally,Allen testified that she neverheard Moran make any remarks that could be construedas disloyal to the firm, although about twice a weektherewere conversations among various secretariesabout morale.On Friday,June 10,Anninger told Moran that hewould be coming in the following day and would-leavesome work for her to do while he was on vacation.Moran said that she could not do that work because she.had been assigned to someone else for the next week, butAnninger said that that was "ridiculous."According toAnninger,Moran then said that she had talked to Ko-trofi,who wanted her to work elsewhere on Monday,and Anninger said that he would arrange matters withKotrofi.Moran said he should do that because she couldnot talk to Kotrofi'because she"could not stand thatwoman."Anninger further testified that he did talk toKotrofi,who said that Moran could do Anninger's workuntil noon on Monday.Moran,however,testified that she learned on Fridaythat she was to be assigned to an associate-named MartyFishkin and to a law clerk on Monday and that whenAnninger told her he had work for her to do that dayshe told him so. Anninger said he would discuss thematter with Kotrofi and then came back and told MoranthatKotrofi had said she was not assigned to anyone.According to Moran,she went to see Kotrofi at 5 p.m.and explained the situation to her,telling her that Fish-kin was a very busy attorney and she could not be re-sponsible for accomplishing both his work and An-ninger's.I credit Moran's account to the. extent that itdiffers from that of Anninger.22The following Monday,Moran started working for thelaw clerk and Fishkin.Fishkin's office was a floor belowAnninger's, and Moran credibly testified that she workedat a desk outside Fishkin's office but went up to An-ninger's office periodically to open his mail and checkhis telephone calls. She also took some work from An-ninger's'office downstairs to do.-4.Anninger's evaluation of MoranAnninger came into the office on Saturday, June 11,and prepared an evaluation of Moran which he left onCashman's desk. It is undisputed that Anninger wrote theevaluation without discussing Moran's performance withBohlen,the associate for whom she was also working atthat time.The evaluation was on the same type of formutilized byWhitlock in his last evaluation of Moran andlisted her work as "satisfactory"with respect to accura-cy, completeness,and neatness;"unsatisfactory"with re-spect to use of time and amount of work produced; "ac--ceptable"in regard to her technical skills; and "ade-quate"with respect to her job knowledge.Anningergave Moran a rating of "average"for "Judgment & Initi-ative," "Punctuality,"and "Courtesy," but listed her as22 Kotrofi did not-testify 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD"below average" for "Dependability," "Adaptability/-Flexibility," and "Cooperation." Under "'Remarks," An-ninger wrote the following:Mary was assigned to me as a temporaryarrange-ment. She was embittered and hurt by her prior ex-perience and wanted to make a go of it with me,not on a permanent basis, but to reassure herself.The first few weeks went fairly well. Her skills areaverage at best, but she was willing to file papers,knew the ropes around the office, and was useful tome. However, with time her personal life began 'tointerfere with her work. She missed some time hereand there, perhaps for legitimate reasons, but Icould not count on her anymore. In the morningshe would remind me repeatedly that she absolutelyhad to leave at 5 p.m. (Katy Donovan was witnessto one of the moments, and showed surprise andamusement at Mary's. behavior.) Mary spends agreat deal of time worrying about the next day's ar-rangementsat the expense of her current work.Her skills are very average, below, the."generalstandard for this office. She is slow getting down towork and reluctant to just. get something donewhen needed. Nothing is simple with her.She needs direction for every decision and whenshe takes small steps: on her own- they are oftendoubtful. She sent an unacceptably. poor copy of a60 page document to . . . our major client.Her attitude is the biggest problem. She is notloyal to this office and has the sense that we oweher more than she owes us. She complains constant-ly to me or others walking by and,willing to listen.Her relationship with personnel is very poor.I think we should let her go. This will not be aneasy one-I expect it will cause her great pain, but.I am afraid everythingseemsto be a-,trauma in herlife,and I think she bungs much of that to theoffice.We cannot satisfy her here .and her skills arenot-up to-our standard.Anninger testified that the sole reason he listedMoran asbelow average in dependability was that the week beforehe prepared the evaluation she had not been at the officewhen he needed her. Anninger also testified that he ratedMoran as below average in flexibility because of her in-sistence on having a "9 to, 5" job, and that he did notview his work in those terms and thus found himself-always in a "collision" with Moran on that issue. Withrespect to his rating of Moran on "cooperation," An-ninger testified that he felt that Moran was not,helpfulabout his need to finish various work before his vacationand, as to "courtesy," testified that he' rated Moran asaverage because, although she was always polite, Hanlonhad been especially good at_relating to people., `Anninger further testified that his comment aboutMoran's personal life interfering with 'her work wasbased-on her telephone call- to ' him after the attemptedbreak-in at her apartment, and that he' also felt thatMoran's boyfriend had a great deal of influence over herand was in some way involved with her unwillingness tostay at work after 5 p.m. Similarly, Anninger testifiedthat' he had based his comment about Moran missingtime on her failure to come to the office the day shewent to court because it was his understanding that thecourt appearance would only require about.half an hour.The remark about Moran's worrying about future ar-rangements at the expense of current work, according toFriday, June 10, when she said she would riot'be able'todo his work the next week because she had' another as-signment." .Anninger testified that his comment that Moran's workwas below standard was based on a comparison of herwork with that of other secretaries in the office, and thatMoran had-a tendency "to make life more complicatedrather-thansimple."Anninger also testified that he basedhis remarks about Moran's attitude on his feeling thatMoran's "mind was on something very different fromwhat I was trying to do, I was interested in the variousprojects that I was working on, and I saw. Mary as quiteseparate and apart from that endeavor.o me she waswhat I call a 9 to 5'er." According to Anninger, the tele-phone call Moran had made to' him about the incident ather apartment was a "turning point"23 "that really gaveme the sense that she wasn't a part of the office anymore, that there were other personal things that weredominating' her life .... 'I had the general; feeling thatshe was a person with personal problems that were get-ting in the way of her :. . ability to' work with us."Anninger further testified that his - comment aboutMoran feeling that the firm owed her "more than sheowes us" had to do with her "9 to 5" attitude, and thathis comment that she complained "constantly" was basedon her being a "chronic malcontent, somebody whoreallywas never happy with any situation." Specifically,Anninger testified thatMoran complained about abroken typewriter, about a photocopying machine thatwould not work properly, and about, someone, she founddifficult in the bookkeeping department. With respect tothe last mentioned, Anninger testified that he frequentlyneeds to be, reimbursed for cash outlays, and thus oftenmust contact the bookkeeping department, and that hehad the impression, that Moran did not like dealing withthat , department. Anninger also testified that he.had hada "pretty good" experience with, the accounting depart-ment. -However, 'Moran credibly testified that the onlytime she ever discussed the bookkeeping departmentwith Anninger was after she had gone there at An-finger's request and that he was surprised that she re-turned quickly and told. her that he had never had suchgood luck with that department..Anninger,testified that his comment about Moran's re-lationship with personnel was based on -his conversationwith Moran about Kotrofi the Friday before he left-onvacation and that he was less concerned with whetherMoran's complaints were 'valid than with, the. fact thatshe had a "complainingpersonality." Finally, Anningertestified that he had never before recommended the dis-23Anninger credibly testified that any telephone calls he had had athome with Hanlon had been initiated by himself and always involvedeither a request that she come in early the next day or mitrucnons aboutwork to be done before he arrived if he was going to be late. HERRICK & SMITHcharge or discipline of any nonattorney employee of theRespondent, but that he recommended that Moran befired because he saw no hope for her improvement.5.Cashman's reaction to the Anninger evaluationCashman first saw the evaluation when she arrived atwork on Monday, June 13. According to Cashman, shehad no reason to disbelieve Anninger's 'evaluation ofMoran, and, although she could not evaluate Moran'sperformance herself, she believed that Anninger haddone so to the best of his ability. Cashman also testifiedthat she looked through Moran's personnel file to see ifanyone, else had had an experience similar to Anninger'swith her, and came to the conclusion that there were pe-riods when Moran had not performed as well as she hadat others but that there were also times when she haddone very well. However,it isundisputed that Cashmandid not talk to Bohlen about Moran's work, and, al-though Cashman testified that she thought Bohlen wason vacation during one of the weeks at issue, Bohlen didnot testify, and, there is no documentary evidence orother testimony as to whether he was available to discussMoran's situation. In any event, Cashman conceded thatshe did not even consider the question of Bohlen's viewof Moran's work.Under the circumstances, I do not credit Cashman'stestimony that she had no reason to feel that Anningerhad not evaluated Moran as accurately as he could. It isundisputed that Cashman knew that Anninger's conducthad been discussed at the secretaries' May 11 meetingwith Remis, and she was, of course, aware that Moranhad made an issue of Anninger's behavior on May 3. An-ninger impressedme asa man who does not take criti-cism lightly, and I cannot believe that Cashman, anexpert on personnel matters, did not recognize that An-ninger might have evaluated Moran more harshly in re-taliationforher criticism of him. Further, althoughCashman testified that she considered Anninger's evalua-tion in light of other information in Moran's personnelfile,Ifind it noteworthy that she nonetheless operatedsolely on the premise that Anninger's evaluation was jus-tified,without taking it with the proverbial "grain ofsalt," and without discussing Moran's performance withany of the other attorneys, such as Wexler, Fishkin, orBohlen, for whom she had recently worked.The same day there was a meeting of the Respondent'ssalary committee, which is composed of Remis, Cash-man, and Clark.24 Cashman credibly testified that in thecourse of that meeting she told Remis that she had re-ceived a "scathing" evaluation of Moran from Anningerand that she intended to discuss it with Moran later inthe week. Cashman testified that she also advised Remisand Clark that she had received an anonymous memo tothe effect that Moran had been "badmouthing" the firm,and that she might discuss that with Moran at the same24The salary committee is responsible for deciding the amount ofsalary increases the secretaries will receive on the basis of their annualevaluations It is undisputed that although Remis is a member of thatcommittee he does not attend all of its meetings Indeed,Clarktestifiedthat for the year preceding Clark's testimony in this case Remis had notbeen directly involved in salary committee meetings unless specificallyasked to be411time asthe evaluation. According to Cashman, she hadreceived the note 2 or 3 weeks earlier through the inter-officemail, 'but had made no attempt to ascertain itsauthor or to talk to Moran about it. -E.Moran'sDischarge1.The events of June 16undisputed that on Thursday, June 16, CashmancalledMoran and said she wanted to talk to her. Morantestified that when she arrived at Cashman's office Cash-man told her that she had received various reports, in-cluding one from Whitlock, that Moran had been "badmouthing" the firm. Moran said that Whitlock was enti-tled to his opinion but she had never "bad mouthed" theRespondent.According to Moran, Cashman then ac-cused her of not being a loyal employee of the firm, andMoran denied the accusation. Cashman then said that shewas not saying that Moran was disloyal, but repeatingAnninger's comments,25 and showed Moran the anony-mous memo she had mentioned to Remis and Clark atthe salary committee meeting. Moran repeated that ev-eryone was entitled to his opinion, and at that pointCashman held up Anninger's evaluation of Moran andread excerpts from it.26 It isundisputed thatMorandenied everything she heard and said. the evaluation was"ludicrous."According to Moran, Cashman said that ifMoran did not like working at the firm she could leaveand that she was in the wrong field and Moran repliedthat she had been working for lawyers since 1964. Cash-man, however, testified that she told Moran that if shecould not refrain from making negative remarks aboutthe firm she should look for work elsewhere.According to Moran, Cashman further told her thatshe would prepare a memorandum for Moran to sign andthat if Moran did not change her attitude and receivebetter performance evaluations she would be terminated.Moran responded that she would not sign any memoran-dum and Cashman then said, according to Moran, thatthatwould determine her employment and further saidthatMoran had stopped working with Whitlock becauseof a personality conflict. Moran replied that that was notthe reason and that the correct reason was "on therecord"Cashman, however, specifically denied telling MoranthatWhitlock had advised her that,Moran had been "badmouthing" the firm, or that she advised Moran that ifshe did not change her attitude and receive better eval-uations she would be. terminated. However, Cashmanconceded that she told Moran that if her performancedid not improve she would be discharged. Cashman alsotestified that,when she read to Moran, Anninger's com-ment about her attitude and loyalty, Moran protestedthatAnninger's remarks were foolish and that she hadalways been loyal to the firm and had worked hard for25Moran initially testified that she did not recall Cashman saying thatshe was only,,refernng to what Anninger had said, but later concededthat Cashman had made this comment26 Cashman credibly testified that she does not read all of an appraisalto its subject if she does not feel that reading the entire document willresult in the employee viewing the evaluation session as a_ positive one 412DECISIONSOF NATIONALLABOR RELATIONS BOARDAnningeraswell asforWhitlock. According to Cash-man, at that point she said, "That may be, but whatabout this?" and showed Moran the anonymous note.Cashman testified that, although she told Moran thatshe would prepare a memo for her to sign noting thatshe had read and understood its content, she did not saythatwhether Moran signed the memorandum would de-termine her employment. Cashman further testified thatshe believed that she told Moran that she was not askingher to agree with the substance of their discussion, butonly to acknowledge what had been discussed and thatshe understood it. However, although I. have creditedmuch of. Cashman's testimony, her demeanor at thispoint did not favorably impress me, for she seemed eva-sive and only made this comment in response to a lead-ing question on direct examination. Further, Moran.cre-dibly testified that she did not recall Cashman telling herthat she only wanted Moran to sign a memo to acknowl-edge that the conversation took place, and not as an indi-cation that she agreed with the substance of what shehad been told.Finally, Cashman testified, she-did not tell Moran thatAnninger had recommended her discharge, but did tellher that she would look for a significant improvement inher performance over the next 30 days. According toCashman, she did not tell Moran of Anninger's recom-mendation because she did not intend to do what he hadsuggested.To the extent that there is a conflict between the ver-sions of Cashman and Moran as to what was said at thismeeting, I credit Cashman, except, as noted, with respectto her assertion that she told Moran that she would beasked to sign a memo only to acknowledge what wasdiscussed.Although I have generally credited Moran'stestimony in this proceeding, certain portions of- her ac-count of this discussion, particularly her, statement thatCashman told her that her continued employment woulddepend on whether she signed the memo, seemed to me.I read excerpts from Mr. Anninger's evaluation,.such as "the first few weeks went fairly well.However, with time her personal life began to inter-ferewith her work. . . . She needs direction forevery decision. . .: Her attitude is her biggestproblem. She is not loyal to this-office, and has thesense that we owe her more than she owes us. Shecomplains constantly to me or others walking byand willing to listen.. . .Miss Moran took exception to all these remarks,said the comments were untrue, unfair, disgracefuland ridiculous.NegativeComments on theFirm-Miss Morandenied "bad mouthing" the Firm. I told her never-theless -not only, I, but partners [in the firm] hadbeen told that Miss Moran had been making nega-tive remarks, and that this would have to cease im-mediately. I showed Miss Moran the anonymousnote I had received.'To sum up, I advised Miss Moran that her per-formance would be evaluatedagainover the nextthirty (30) days, and that the evaluations wouldhave to come through a lot better: I reminded herthat she was earning $370.00 a'week to be a floatingsecretary, and that if her performance did not im-prove we would be forced toterminateher employ-ment.I alsotold her thatas long asshe is employed bythe Firm, we expect her to refrain from negativecomments. If she cannot, she should seek employ-ment elsewhere.I told Miss Moran that Mr. Remis is aware ofwhat I had discussed-with her, and is in full agree-ment./s/ Gertrude M. CashmanGertrude M. CashmanDirector of Personnelto be more of an attempt to bolster her theory of whyMC/bgshe was ultimately'discharged than to accuratelyrecountthe eventsat issue.Cashman credibly testified that immediately aftermeeting with Moran she prepared the following memo:June 16, 1983To: THE FILERe:Miss Mary MoranToday I spoke with Miss Moran regarding thefollowing matters:(1)Performance evaluation of Mr. ThomasAnninger for period 05/02/83-06/10/83.(2)Reports, thatMissMoran had been' "badmouthing" the Firm.Performance Evaluation-ItoldMiss Moran thatMr. 'Anninger rated the quality of her work onlysatisfactory, the quantity unacceptable, and her per-sonalcharacteristics such as judgment, initiative, de-pendability, cooperation, etc. as average or- belowaverage..June 17, 1983Ihave read, and understand the contents of thismemorandum./s/ Mary M MoranCashman testified that her only reason- for meetingwithMoran- on June 16 was the Anninger evaluation,and that she felt that that evaluation -was based on ashort period of time and should be viewed against thelong period when Moran's work was satisfactory, andMoran should be given an opportunity to improve herperformance. Cashman also testified that if Moran hadrecognized the validity of Anninger's evaluation of herno written warning would have been issued to her andshe would not have been asked to sign any disciplinarydocument. According to Cashman, if Moran had saidthat Anninger was right or that although he was wrongthere were areas where she could improve, or if she hadtaken note of what Cashman said, Cashman would nothave prepared a memo However, according to Cash-man, even if Moran did not acknowledge the validity of HERRICK & SMITHAnninger's complaints she should have been willing todiscuss them,but insteadMoran took the attitude thatAnninger had no right to evaluate her performance andthat Cashman had no right to convey Anninger's viewsto her.Cashman further testified that in her tenure with theRespondent no other employee had refusedto sign anacknowledgement of a summary of a discussion involv-ing his or her work However, according to Cashman, asof June 16 she had decided that if. Moran refused to signthe memo she would have noted that fact on the docu-ment,and would also have noted that the conditionsstated in the memo would nonetheless go into effect, i.e.,Moran would still have been expected to significantly.improve her performance in the next 30 days.According to Cashman, her comment in her June 16memo about having been advised by "partners" that'Moran had been making negative remarks referred to aconversationwithWhitlocksometime between themiddle of April and the first of May. Cashman testifiedthat in that conversation Whitlock told her something tothe effect,thatMoran constantly told othersecretaries,while they were at their desks;that the Respondent was,a terrible place to work.Cashman further testified that Laura Chasnov, the su-pervisor in the word processing department,told her inearlyMay that,while she was in a crowded public eleva-tor in the building wherethe Respondent is located, sheoverheard Moran say that everyone-was leaving, that thesecretaries were not treated right,and that the Respond-ent was an awful place to work. However, Chasnov didnot testify,although there was no indication that she wasunavailable to do so; there is no evidence that eitherChasnov or Cashman preparedany memo documentingthis incident;and at the hearing counsel for the Respond-ent specifically disclaimed any contention that this con-versation with Chasnov was included in Cashman's refer-ence in the June 16 memo to Moran's negative remarks.Cashman testified that the ' anonymous memo playedno part in her decision to talk to Moran on June 16 be-cause she felt that a complaint submitted anonymouslydid not merit investigation. Cashman also testified abouther comment in the June 16 memo that she had discussedthe action she proposed to take about Moran withRemis, conceding that her only discussion with Remisabout the Anninger evaluation was that on June 13.2.Moran's response to the meeting with CashmanThe evening of June 16 Moran wrote,a memo to Cash-man which she left on Cashman's desk the next morning;she also left copies for Remis and McLauglin The textof the memo read as-follows:With regard to our conversation earlier today inwhich you alleged that I "bad mouthed the firm,"had a poor evaluation by Mr Anninger and in addi-tion you quoted Mr. Whitlockas alsohaving saidthat I "bad mouthed the firm" is not surprising tome. I knew it was only a question of time when you,would set up a meeting between us to initiate actionagainst me.4131.You are aware that I went in with a group ofother employees to- the Managing Partner to ,ex-press 'my dissatisfaction with your lack of supportto the secretaries in this firm;2. In light of the fact that I have already writtenyou a memo in regard to Mr.Anninger's inconsid-erate, poor attitude towards me (his secretary lefthim for the same reasons)it is just a natual pro-gression for you to eventually meet with me. It ison record about Mr. Anninger and the workingrelationship that we have;3.The reasons why I did not want to work for Mr.Whitlock are on record as well as is my_ job per-formance during _ that time-which is totally con-tradictory to statements you have made to me thismorning;4.Thefact that you mentioned I am an unloyal em-ployee of Herrick & Smith is ludicrous, inasmuchas I cared enough to have a meeting with theManaging Partner along with some other secretar-ies to try to straighten things out, i e., the follow-ing:(a) Thelarge number of secretaries thathaveandare.continuing to leave the firm;(b) Thelackof support from Personnel when'secre-taries have problems; and`. .(c)Theintimidationthat other secretaries,and nowmyself, have to contend with.My loyalty to the firm is of the highest' quality. I'have always' done a good job here at Herrick &Smith and have always enjoyed working at thefirm-overseven years speaks for itself.Your comments'and demand that I sign a warn-ing notice not only is an insult but also a clear bla-tant act'on your part to set me up to be fired. Nov;for the record, I denyallyour accusations andthose of Messrs. Anninger and Whitlock and reaf-firm in writing that I have never "bad mouthed -the'firm" but have spoken my personal feelings to myfriends (and fellow workers) about your lack of sup-port -and if myprivate conversationabout Personnelismisconstrued as against the firm, then it is - obvi-ous to me that you have a problem and not me.cc Edward F. McLaughlin, Jr.Shepard M. Remis3.The "events of June 17 'Cashman credibly testified that she saw Moran's memoon her desk when she arrived-at-work the next morningand that after she read the memo she went to Clark'sofficeand asked him to read - both her memo andMoran's. After Clark had done so Cashman asked him tobe. present at her next conversation with Moran and- heagreed. They then .had a secretary call Moran and askher to come to Clark's office 27 According to both Clark27 The following account of this meeting is a composite of the credibleportions of the testimony,of Moran, Cashman,and Clark None of thethree witnesses was totally,credible on this issue, but,rather than detailall the conflicts in their testimony,Ihave noted only those which I con-sider the most significant 414DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Cashman, they did not discuss what action would betaken with respect to Moran while they waited for her.When Moran arrived Cashman said that Clark was thereso that nothing that was said would be misconstrued andClark said that Cashman had prepared a memorandum ofthe meeting the day before, which he gave to Moran toread.smemo,Clark askedher if she had any comments. Moran said that the memomisquoted her salary, which was $382 per week, andCashman made a marginal notation on the memo of thecorrect amount. Moran then said that she disagreed withallAnninger had said and that Cashman had said thatshe was inflexible and not a loyal-employee'and she didnot agree with those remarks. Cashman interjected thatshe had not made such a statement but' had read An-ninger'scomments to' that effect, and Moran concededthat Cashman was correct.28According to Cashman, she said that she was notaskingMoran to agree with Anninger's evaluation butonly to agree that they had discussed it the day beforeand that the memo accurately reflected that discussion.Moran repeated, "It's all wrong." However,Morandenied in her testimony that she was'told that she wasnot being asked to acknowledge that the contents of thememo were substantively accurate, but only that it cor-rectly reflected what was said the day before. On thispointMoran appeared more forthright and candid thandid Cashman,-,and I therefore credit Moran.Both Cashman and Moran testified that Cashman wentthrough each paragraph of the memo and asked Moran ifitsummarized what they had discussed the day before,and Moran agreed that it did. Cashman further testifiedthatMoran did, not repeat her charge of the previousday that the evaluation was "ludicrous," but ,did say thatshe did not agree with it.Clark, on the other hand, testified that he did notrecall that they were ever able to get to the point whereMoran agreed that Cashman's memo was an accurate ac-count of their meeting the previous day. Clark also testi-fied emphatically and repeatedly that Moran refused todiscuss Cashman's memo and insisted on talking aboutthe attorneys' attitude toward the secretaries instead, andthat the conversation "did not focus, except to a veryminimal degree, on the performance evaluation, - whichwas the purpose of the meeting." I do not credit Clarkon this point. In general, he did not impress me as acrediblewitness, for he was frequently evasive in re-sponse to questions and seemed to be-more anxious togive a version of events which would be in accord withthe Respondent's view of the case than to accurately re-count what occurred: Further, as noted, Cashman credi-bly testified that she went over the memo with Moran.When Cashman referred to the part of the. memoabout refraining from negative comments, Moran saidthat she wanted to talk about other things, specificallyabout the attorneys and the fact that secretaries were28Cashman credibly testified that she never told Moran that in herpersonal opinion Moran was not a loyal employee, and, indeed, testifiedthat she had never heard Moran make a negative comment about the Re-spondent except during the course of the June 16 and 17 'meetingsleaving the firm. Clark said that he did not care andMoran responded that that was obvious.29 Clark furthersaid that the purpose of the meeting was to talk aboutAnninger's evaluation of Moran and not about secretariesleaving or problems other people might have, and toldMoran that what went on in the firm should not affecther.Moran said that it did affect her because she hadbeen with the Respondent for over 7 years, that that waswhy she had arranged the meeting of the secretaries withRemis, and that she was very concerned. Clark said thatif she did not like the firm she should leave, and Moranreplied that she would leave at her own convenience.Clark responded, "Not at your convenience, at our con-venience."According to Moran, Clark then told her that hewanted her to sign the memo and she either did not re-spond or refused to sign.30 Moran testified that Clarkthen told her again to sign the memo and when she re-fused he became "very red" and, leaning over his desk,pointed his finger at her and "screamed" that she wasfired. 'However, bothCashman and Clark crediblydenied that Clark had acted in this way, and also testifiedthat when Moran-said she would leave at her own con-venience Clark said that no one had such a luxury andthat at that point they again began to discuss the evalua-tion. 3 iCashman further, testified that Moran started anothertirade about the attorneys and both Cashman and Clarktestified that Clark finally said that Moran left him no al-ternative but to terminate her services. Moran said thatshe would like to know what benefits were due her andwhether she was eligible for the Respondent's pensionplan, and Clark said that she was not, and that Cashmanwould discuss the other matters with her.Later on June 17 Cashman sent a memo to Remis withthe following text:-Mike Clark and I met with Mary Moran today.After considerable discussion,MissMoran agreedthatmy memorandum on June 16, 1983, accuratelyreported what was said at our meeting.29Cashman testified that Clark did not make this comment On thispoint, however, I specifically credit Moran Clark conceded in his testi-mony that "I really wasn't interested in all these other thingsMaybe-Well, I wasn't interested, we were not there for her analysis or review ofall these other things until at least we went through her performanceevaluation," and that he so told Moran Having watched Clark carefullyas he testified, I received the clear impression that his testimony that hedid not want to discuss Moran's concernsuntilafter her evaluation hadbeen discussedwas anafterthought, and that what he said to Moran was,as she testified, that he was not interested in the points she was trying toraiseso On directexaminationMoran testified that the first time Clark toldher to sign the memo she refused, while on cross-examination she testi-fied that when Clark first gave her that instruction she did not say any-thing31Clark testified that after he made the comment about not having theluxury to leave at one's own convenience he said, "Let's get on with theevaluation " Clark was then asked if there was "some follow-up discus-sion about the evaluation," and testified confusedly and after some delaythat "[t]he discussions came about when Mary would say that the re-marks of the people in Mrs Cashman's transcript, the summary of theirconversation, all of it was totally inaccurate " I credit Cashman and dis-credit Clark, for the reasons noted above, to the extent that his testimonyis inconsistent with hers HERRICK &, SMITH .She refused to sign. Mike told her we had no al-ternative but to terminate her employment.'Cashman also. sent a copy, of that memo to McLaughlin,testifying that she did so because Moran's June 16 memoto her indicated that a copy had gone to him.Cashman also at some point made the following entryonMoran's wage/salary 'history: "6/17/83-Terminat-ed-MC-failed to participate in review process." Cash-man testified that she could not recall when she madethat entry, and that she used Clark's initialsto indicatethat it was, he who actually terminated Moran. Clark tes-tified that he never saw that notation prior to testifyingin thiscase and that he had never asked Cashman why `itwas there.Cashman testified that she thought Clark had firedMoran because she was unwilling to participate in anyevaluation of her performance and because she was un-willing to accept any kind of control or direction' fromeither Cashman or Clark. In support of this contention,Cashman testified that in the June 16 meeting Moran didnot discussthe Anninger evaluation, but only said it was"ludicrous," and that she took particular exception to thecommentsabout loyalty, and said that she would reportCashman toRemis.However, I do not credit Cashmanon this latter point, for she did not 'appear candid whengiving this testimony.-Clark testified that the decision to discharge Moranwas made in the course of the June 17 meeting, that' hedischarged her because of her "inflexibility [and] unreal-istic[and] . uncooperative attitude," and thatMoran"[e]ffectively . . . quit when she came-in" to the meet-ing.Clark also 'testified that he had not discussed thepossibility thatMoran should be fired before' he dis-charged her, that through June 17 he had never read An-ninger's'evaulation or talked to Anninger about the lat-ter's views of Moran as his legal secretary, and that priorto the June 17 meeting he had never heard Moran makeany negative comments about the Respondent and hadnot heard any reports from partners that Moran hadmade such comments.Clark further testified that he had only scanned Cash-man'smemo of the June 16 meeting prior to the June 17meeting and had not read the Anninger evaluation. How-ever,Clark also testified that in deciding to dischargeMoran he took into account the evaluation. In an appar-ent attempt to-reconcile these two statements, Clark thentestified that he only considered the evaluation as a state-ment by an-individual. I do not credit this latter com-ment,and find that Clark's. earlier testimony, that he con-sidered the, evaluation in making the decision to fireMoran, was more accurate..Clark- also testified that Cashman had told him beforethe meeting started that Moran had said the day -beforethat she would not sign anything reflecting her discus-sion with Cashman on June 16 and that that, refusal wasone factor leading to. his conclusion that Moran wouldnot participate in the June 17 meeting. According toClark, the purpose of the June, 17 meeting was "to see ifwe could get things corrected in moving in a differentdirection with Mary. The only way we could do that is415ifwe all communicated. If we had, then things mighthave gone in a different way. They could have.As discussed above; I do not find -that after tellingMoran a second time to sign Cashman's memo Clark"screamed" at Moran that she was fired. Nonetheless, inlight of Cashman's memo to Remis and Clark's testimonythatMoran's refusal to sign the memo was part of hisbasis for thinking that she would not participate in thereview, I find Moran's refusal to sign was also a factor inher discharge.-This conclusion is further supported by Anninger'scredible testimony that the week after he returned fromhis vacation Cashman told him that she had a-meetingwith Moran and had read excerpts from Anninger's eval-uation to her, that Moran had taken exception to all An-ninger's comments and said they were outrageous, andthatMoran was asked to sign a document and refused todo so. According to Anninger, Cashman also told himthat at a subsequent meeting Moran's refusal to sign thedocument had led "to the point where Mike Clark felt,`Well,we, all- have rules to obey here,-and I'm sorry,you're fired."' -F.- Other Complaints by SupportStaff-Other Instances,-of Discipline of Employees1.Other support staff complaintsThe record indicates that there has been only one timeother than the May 11 meeting that any member of thesupport staff asked to see Remis in order to make somework-related complaint. This occasion occurred some -time shortly after .May 11 when Larry. Mullin, whoworked in the word processing department, called Remisand asked to talk to him. According to Cashman, Remistold her that he had advised Mullin to see her. Mullinresigned his job with the Respondent on May 27.There is evidence of other complaints by various em-ployees, although not presented 'by them toa managingpartner.For example, in March 1982 secretary LaurieMorgan wrote a memo to Kotrofi complaining that somesecretariesmisused the, pool created to handle overflowmag work. Kotrofi met with Morgan about the matter,but told her that unless she were more, specific about hercomplaints they could not be remedied.'It is undisputed that in August 1982 Beranyk heldmeetings with the support staff to discuss, as Beranyklater stated ina memoto Clark, "issuesand, problems ofmutual concern, and hopefully to develop constructivesolutions." According to thismemo '32. at these meetings32 This memo was the subject of considerable controversy'at the hear-ing inpart because, althotigh the General Counsel had subpoenaed Clarkto produce "Memoranda,notes,minutes of meetings that included me`m- -bers of the Policy Committee or Personnel Department- staff. and anysubmissionsby employees, referring to'employeecomplaints,suggestionsor grievances from January 1, '1981, to date," the memo was not' pro-duced until the' fourth day of the trial The General Counsel contends, ashe did at the hearing, that the failure to produce the- document soonerwarrants an inference and a finding`that the Respondent's lack of dili-gence in supplying the document "reflects badly upon Clark's overall re-liability, andwas part of an attempt to tailor a defense " The General,Counsel contends that such an inference is particularly justified in light of(1) the'General Counsel's repeatedquestionsto counsel for the Respond-Continued 416DECISIONSOF NATIONALLABOR RELATIONS BOARD"the issue of `low morale' emerged, not unexpectedly, asthe primary topic," and the support staff who attendedthe meetings expressed concern about, inter alia, rude-ness by the legal staff to the support staff, inequitabletreatment of staff based on who worked for a partnerand who did not, the failure of some staff to do a fullday'swork while other staff were overloaded, rudeand/or indifferent treatment of the secretaries by the em-ployees in the accounting department, and an insufficientnumber of mag machines.33Clark testified that- he, discussed Beranyk's memo withher and that "certain things . :. were done,"- but it doesnot appear that many of the suggestions Beranyk madein the memo were ever implemented. In addition, somecomplaints by -employees or support staff supervisors re-sulted in discipline; these are-discussed below.. -2.Discipline of employees other than Morana.Discharges-Cashman credibly testified that she followed the prac-tice of memorializing discussions with support staff per-sonnel relating to discipline and of asking the individualwho was the subject of such memo to sign it, and thatent as to whether there were any notes of meetings involving the policycommitteeor the personnel department staff in which employee griev-ances were discussed and (2) counsel for the Respondent's assurances thatthere wereno such notesThe existence of this memo is first referenced in -the record late in thethird day of the hearing, and it was produced for my inspection the nextmorning At that time, Cashman, although not under oath, stated that shehad seenthe document for the first time the day beforeWhen Clark wascalled as a witness much later in the hearing, he was asked how he hadgone about gathering the subpoenaed material, and testified that he talkedtoCashman about the matter and asked her to pull the appropriaterecords because he assumed that whatever material the firm had wouldbe kept inthe personneldepartment According to Clark,whenCashmancalled him after the hearing opened and asked if there was such a docu-ment, he talked to Kotrofi, and Remis' secretary found a copy of thememo Clark also testified that when Cashman called him the Beranykmemo "did not leap to mind as being an example of employee grievancesbeing voiced,"and that not all the matters discussed in the memo couldbe termed grievances.In support of his contention that an adverse inference is warranted, theGeneral Counsel citesAutoWorkers (Gyrodyne Co) v. NLRB;459 F 2d1329 (D C Cir 1972), and argues that the Respondent's failure to dis-close the existence of the memo, which was obviously known to Clark, isa "threat to the integrity of the litigation process " However, while Iagree with the General Counsel's statement of the principle, I am notconvinced that in this case it applies Clearly, Clark knew that the meet-ingsbetween Beranyk and the support staff had been held and knew thatshe had prepared a memo about those meetings Further, I put no faith inClark's assertion that he did not view the Beranyk memo as concernedwith employee grievances Nonetheless, as the court pointed out in Gyro-dyne,the question of whether an adverse inference should be drawn isone for the factfinder In this case, although I find that Clark's confused,inconsistent,and rambling testimony about the Beranyk memo reflectsunfavorably on his overall credibility, the recordsuggeststhat the failureto supply the memo earlier may have been a simple oversight In conse-quence, and in lightof the fact thatthe memo was suppliedrelativelyearly in this lengthy hearing, I decline to draw the inference that the fail-ure to supply the memo was a part of an attempt to tailor a defense$9 Indeed, Beranyk specifically mentioned that an unidentified floaterhad said at one of the meetings that the shortage of mags could have' adisproportionate impact on floaters' performance evaluations The con-cern was that an attorney who was not well acquainted with a floater'sperformance might think that a secretary's failure to finish work was dueto her not working hard enough when the real reason was the lack ofequipment I find this comment in the memo significant in light ofMoran's complaints about the unavailability of mag machinesthe Respondent had also followed this practice beforeshe became personnel director. Cashman also crediblytestified that on occasion she receives reports about anemployee's performance and that if such -reports are inwriting she adds them to the employee's personnel file; ifthe reports are oral she may memorialize them herself. Anumber of both types of memos were introduced- intoevidence and indicate the types of complaints madeabout employees and the types of discipline employeesreceived.The only legal secretary other than Moran to havebeen discharged between Cashman's appointment as per-sonnel director and the instant hearing was Averill Brad-ford,who was discharged in December 1982. Bradfordhad been employed by the RespondentsinceMay 1976and was Whitlock's secretary -from January 1977 untilAugust 1981. Various documents from Bradford's per-sonnel file were introduced into evidence and indicatethat for a considerable period of time prior to her dis-charge-she was the subject of complaints from variousattorneys and other personnel in the firm. For example,in both his 1979 and 1980 evaluations of Bradford, Whit-lock wrote that her work was satisfactory but her ab-senceswere excessive. In April 1981 Bradford sent amemo to Beranyk, the then personnel director, complain-ing, interaliasof the amount and difficulty of workWhitlock required her to do for his outside interests, andcontending that if such work was a part of her normalduties her performance of it should be taken into consid-eration in determiningher annualsalary increases.Amonth later Bradford sent another memo to Beranykcomplaining about a lack of cooperation from anothersecretaryin ensuringthat the telephones were answeredin the area where they both worked.On August 10, 1981, Bradford was reassigned fromworking for Whitlock toa floatingposition. In responseto a request from Beranyk to explain why he and Brad-ford had decided to stop working together, Whitlockwrote that, although Bradford was "one of - the mostcompetent secretaries I have everseen,"he had prob-lems with her attitude. Specifically,Whitlock wrote thatBradford complained about matters such as broken ma-chines or a lack of supplies, that she "took the attitude'that she worked so hard that she could not be asked toremain after 5 p.m. without being paid overtime, not-withstanding the fact that she usually arrived a few min-utes after 9 a.m., and sometimesquite late," and that shebrought personal problems to the office, and was absentunexpectedly.Whitlock further wrote that "[t]he funda-mental issuewas that she had decided. that she wouldmake no further effort to correct these things, just flatlyrefused. It was this lack of cooperation that lead [sic] toour decision not to work together." In his 1982 evalua-tion of Bradford,' covering the approximately 3 monthsshe had worked for him after her 1981 evaluation, Whit-lockwrote that, although Bradford had exceptionalskills,when she felt overworked or under pressure shewas short with people and the quality of her work suf-fered. In addition,Whitlock wrote, she was "increasinglyinflexible in responding to crisis overtime situations and I HERRICK & SMITHcould not be sure she would be ready to workat 9 a.m.because of her problems with transportation."AfterBradford'sreassignmentas a floater, memoswritten about her during the spring of 1982 documentcomplaints that she chattered-incessantly and loudly anddistracted other secretaries. Indeed, in a memo to Ber-anyk dated May 7, 1982, McLaughlin. wrote, "I don'tthink [Bradford's] continued employment with the firm isin the firm's best interest, unless you can persuade her tochange the manner in which she operates." On May 12,1982, Beranyk wrote a memo to Bradford noting, interalia, that both she and Kotrofi had previously spokenwith Bradford about her deficiencies, that they had beenunable to find a permanentassignmentfor her becausevarious attorneys were unwilling to have her work forthem, and that, although her technical skills were excel-lent, "the Firmmust see animmediate and consistent im-provement if it is to continue your employment." Brad-ford signed that memorandum on May 26,1982.34In July 1982 Kotrofi sent a -memoto Beranyk aboutBradford's excessive absenteeism, and on August 6, 1982,sent another memo to Beranyk about a conversation withBradford concerning the latter's absenteeism and com-plaintsabout her chatter.According to the second,memo,in the course of that conversation when Kotrofi'told Bradford that she was putting a note in her file,Bradford "left my office telling me that she was puttinga memorandum in my file." In thatsame memo,Kotrofirecommended that Bradford be terminated. A few dayslater Chasnov, supervisor of the word processing depart-ment,for whom Bradford had apparently been working,sent a memo to Kotrofi complaining of Bradford's per-formance and attitude.On October 28, 1982, shortly after Cashman becamepersonnel director, she wrote a memo to the file docu-,,menting aconversation with Bradford in which Cashman._told Bradford that the latter's absences were excessive'and unacceptable and also talked about some problems.Bradford had been having with her work. The memofurther stated that Bradford would receive amnesty for.any complaints about her prior to Cashman's coming tothe firm, and that Cashman would evaluate her again 2weeks after herreassignmentasafloater.Bradfordsigned the memorandum.As noted above, Bradford was fired in December.1982; according to Cashman, she was discharged becauseshe failed to improve hei record of absenteeism after hermeeting with Cashman in October. There is no evidence.that Bradford was in fact reevaluated after her 2 weeksas a floater.It isundisputed that a number of nonsecretanal sup-port staff employees were discharged in 1982 and 1983.Thus, for example, Christine Knight, a word processingoperatorwho was hired on April 19, 1983, was dis-charged after working for the Respondent only 3 or 4months.A'month after Knight was hired, Cashman ,talked to her about her poor language skills and workhabits, and in July discussed Knight's deficiencies with34Itdoes not appear that any action was taken against Bradford forher failure to sign the memo for 2 weeks after it was written, but there isalso no evidence of the reason for that failure417her again and told her that her- probationary periodwould be extended for a month. According to Cashman,Knight was discharged because her performance did notmeasure up to the Respondent's standards.The record also contains extensive evidence aboutcomputer operators Susan Cameron and Elizabeth Col-lins,who were the subject of numerous memoranda fromAugust 1981 until they were discharged in January 1983.Specifically, the data processing supervisor, Greta Ostro-vitz, complained to Beranyk in August 1981 about thetwo employees taking extra time for lunch without per-mission, and wrote another memo 2 weeks later abouttheir habitual late arrival at work. Beranyk talked toboth employees on September 23, 1981, and prepared amemo of that discussion Although- the memo containslines for the employees' signatures, neither Collins norCameron signed it, and there is no evidence that theywere disciplined in consequence. Ostrovitz sent anothermemo to Beranyk on December 9, 1981, and another 2weeks later, about Cameron's failure to follow instruc-tions and a' consequent loss of time on the computers.The second memo also noted that Cameron and Collinshad disobeyed Ostrovitz' specific rule against playing aradio in the computer room. Thereafter, in May 1982,Ostrovitz documented some careless mistakes made byCameron,'and sent another memo to Beranyk that samemonth about both employees' excessive personal tele-phone calls. On June 10, 1982,' Ostrovitz wrote anothermemo to Beranyk in which she complained about Cam-eron's failure to balance the books properly, discussedCameron's poor attitude and job performance, and rec-ommended that Cameron's employment with the Re-spondent continue only until she found another job. Bymemo dated July'19, 1982, Ostrovitz recommended thatCameron's annual review be deferred for 1 month be-cause there had been no significant progress in her workperformance during the previous' year. Beranyk wrote amemo to the file the same day about conversations shehad had with Ostrovitz over Cameron's and Collins' fail-ures to properly perform their jobs while Ostrovitz wason vacation and the resulting loss of data, their failure tohelp an outside supplier who came to repair an equip-ment failure, and various other problems with their atti-tude and work. On September 7 and 10, 1982, Ostrovitzwrote memos to the file about Cameron's careless work.Thereafter, by memo' dated October 12, 1982, Ostrovitzinstituted new computer room procedures and. advisedboth Cameron and Collins that failure to follow thoseprocedures could result in their discharge. Cashman dis-charged Cameron on January 6, 1983; according to thememo Cashman prepared of the discharge interview, shetoldCameron that she was being fired because of thelevel of her performance as a computer operator and be-cause she had failed to complete the weekly proof sheetbetween the general ledger and billing. Collins was alsodischarged by Cashman, but the memo of her dischargeinterview, if there was one, is not in evidence.Another data processing employee discharged byCashman was Louis Karidoyanes, an assistant manager,who had been hired on January 17. By memo datedMarch 11 Ostrovitz advised Cashman that Karidoyanes 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas unable to make decisions, required close and con-stant supervision, and missed deadlines, and that his per-formance did not meet the Respondent's minimum stand-ards. The memo recommended that Karidoyanes be eval-uated over the next 30 days and that he be discharged iftherewas no improvementinhisperformance., Thatsameday. Cashman wrote a memo to the file which Kari-doyanes signed. Cashman's, memo summarized Ostrovitz'memo and advised Karidoyanes of the 30-day deadline.On March 30 Cashman wrote another memo to the file -stating that Karidoyanes was discharged effective thatday.---The record also contains considerable documentationof the performance of Arnold Wilkins, a messenger, whowas hired in November 1982. According to a memofrom Service Manager Arthur Pottie to Cashman datedFebruary 24,., Wilkins had problems getting along withmost. of his coworkers, was inflexible, and often ques-tioned authority. The memo further stated that Pottiehad talked with Wilkins about these.problems three or,four times without effect, and that Pottie recommendedthatWilkins be placed on a 1-week probation and that, ifhis attitude and the quality of his work did not improve,he be discharged. Cashman wrote a memo to the file onFebruary 28,"which stated that if Wilkins'- performancedid not improve significantly he-would be discharged, -but did not state a -deadline for the improvement. Wilkinssigned that memo. Pottie wrote another memo on March25 documenting Wilkins' refusal to comply with a re-quest from his supervisor and stating that one more fail-ure to respond to a direct order would result in his dis-missal.Cashman credibly testified that Wilkins was firedon March 25 after refusing another direct order.Arlene Meucci was an accounting clerk who workedfor the Respondent for 10 or 12 years. In April 1982Meucci received a review stating that she was doing'a"good job" but needed to develop better working rela-tionships with some attorneys and support staff. On July7,1982,Beranyk wrote a memo to the file about ' a"rather loud altercation" between Meucci and the Re-spondent's trust bookkeeper. Nancy Young, the supervi-sor of the accounting department, discussed the incidentwithMeucci at Beranyk's request, but there is no evi-dence that Meucci was otherwise disciplined or asked to'sign any kind of memo or warning. At some point afterCashman became personnel director it came to her atten-tion thatMeucci did not have the technical skills towork with anew accounting system the Respondent hadinstalled,'-andCashman was also advised by Young thatMeucci was argumentative and not responsive to the re-quests of the secretaries who came to the accounting de-partment.Cashman discharged Meucci, testifying thatshe did so because Meucci could not handle the responsi-bilities inherent in the new system.-The only other support staff employee to be dis-charged during the-relevant time period was D. VirginiaJones.. According to a memo from Kotrofi to the filedated July 6, 1982, Jones had been acting as a backup toKotrofi in the personnel department and it appeared thatshe had not handled certain matters with the confiden-tialityrequired in her position, had made commentswhich allegedly misrepresented certain situations, ' andhad displayed poor judgment.Although the memo con-tained a line for Jones'signature,Jones did not sign it,but there is no evidence that her failure to do so resultedin any discipline.Joneswas discharged in September1982 because after she was put on disability leave follow-ing an automobile accident,she failed to advise the firmas to whether she wished to remain employed.Review of the evidence pertaining to discharged em-ployees establishes that most of them,particularly thosewho had been with the firm for a significant period of -time,were warned numerous times before they were fi-nally terminated.Thus,for example,Bradford's excessiveabsences had been noted in both her 1980 and 1981 eval-uations, and her lack-of cooperation and other attitudeproblems were the subject of at least five memos be-tween August 1981' and October 1982. Nonetheless, al-though Casliman told Bradford in October 1982 that shewould be reevaluated' after 2 weeks as a floater, Bradfordwas not fired until December of that year.Similarly,Cameron was'the subject of 11 ' critical memos betweenAugust 1981 and her discharge in January 1982, and Col-lins' was the subject of 6 such memos in, apparently, thesame time period. Even employees with relatively short.tenure generally received more than one warning thattheir performance was not satisfactory before they weredischarged. Cashman talked to Knight twice,andWil-kinswas the subject of two written memos and,appar-ently,a good many oral warnings before he was fired.35b.Other treatment of employees with poor workperformance and/or attitudeLombre had been hired by the Respondentas a floaterinMay 1981. On August 31, 1982, Beranyk sent a memoto -Clark about Lombre's May 1982 evaluation notingthat the paralegals for whom Lombre was working hadsaid-that she was quick, pleasant, and had good skills andpotential, but that she-spent too much free time chatting,did not listen to instructions, and had some reluctance toperform backlogged work. The memo also noted thatLombre was reviewedagain inJuly 1982 and had shownimprovement, and recommended a further salary in-crease.On October 29, 1982, Cashman wrote a memo tothe file about a meeting she had had with Lombre inwhich Lombre had aired various complaints and Cash-man 'had cautioned her about her use of sick leave andher excessively ' long telephone calls. According to thememo, Cashman advised Lombre that she would be as-signed as a floater and that her performance would bereviewed within a month. In November and December1982 various of the attorneys indicated dissatisfactionwith Lombre's work,-particularly her inability to followdirections and her difficulty in taking dictation, and sev-eralattorneys,includingAnninger,requested thatLombre not be assigned to them again. Indeed, accord-ing to Cashman, some of Lombre's floatingassignmentsas I recognize that there was only one memo by Kandoyanes' supervi-sor, but he had been employed less than 2 monthswhenthatmemo waspreparedFurther, although Meucci and Jones were each discussed inonly one memo, the conduct discussed in those memos was not the basisfor theirterminations HERRICK & SMITHlasted less than a day because she could not handle thework_Cashman credibly testified that, although Lombre hadbeen hired as- a legal secretary, her skills were not ade-quate for that position, and that in December 1982 Cash-man told Lombre that she would have to receive betterreviews if she wanted to continue as a floater. However,according to Cashman, the reviews of Lombre's workdid not show improvement, and none of the attorneysfor whom Lombre worked as a floater was interested in.having her as a permanent secretary It is undisputed thatCashman never initiated any discussions with Lombreabout the latter's work performance and that Lombrewas never asked to sign any warning notice about defi-ciencies in her work. It is also undisputed that at somepoint Cashman offered her two different positions, first-as a receptionist and then as a word processing operator,in the firm. According to Cashman, although Lombreshould not have been hired as a legal secretary, she had,been retained by the Respondent for 2 years withoutever having been advised that she could not handle thejob, and it was therefore the Respondent's responsibilityto place her in a position where she could be productive.Cashman further testified that she would not have feltthat the Respondent had the same obligation to retainLombre if she had only been employed there a fewmonths. Lombre resigned her job with the Respondenton June 20 According to Cashman, for the last 3 monthsor so that Lombre worked for the firm she did not floatbut was assigned work from various individuals becauseof her lack of skills.Other secretaries who apparently exhibited a seriousdeficiency in necessary skills were also not warned ordisciplinedThus, for example, in 1981 a secretary wasreassigned at the end of her 3-month probationary periodat the request of the attorneys for. whom she had been'working, but did not receive any type of warning as aresult.36 Subsequently, that same secretary was the sub-ject of a memo to Beranyk complaining that, when shehad substituted for another secretary during the latter'sabsence, she had left the other secretary's desk "a mess,"and had made a number of mistakes. It does not appearthat any discipline was imposed in consequence.37Similarly, two other secretaries whose skills were defi-cientwere not subjected.-to any threat of discharge.Thus, also in 1981, partner William Shields requestedthat his secretary be transferred from working for him toa floating position because her skills were not sufficientto handle his workload; however, there was no disciplineimposed on her in consequence and there is no indicationthat she was told that her performance would have toimprove in order for her to keep her job.38 Still anothersecretarywho had difficulties in performing the workwas assigned to submit her work to Kotrofi so that thelatter could review it before it was given to an attorney.According to Cashman, after 4 or 5 months of this ar-36However,when that secretary was hired Beranyk had indicated toher that if her performance was satisfactory she would receive an in-crease at the end of her probationary period, she did not receive that in-crease37 See G C Exh 3439 See G C Exh 48419rangement,the secretary was able to handle the work onher own,and remained employed by the Respondent atthe time of the hearing.-There is also substantial,evidence about support staffwhose attitude or conduct-was a source of concern. Forexample,the record contains a memo dated August 18,1980, from Kotrofi to Beranyk concerning a request byword processing operator.Suzanne Sillaber-Kuhns thatKotrofi advise a potential employer that Sillaber-Kuhnswas earning a higher salary than she actually was. Thememo also noted a conversation-inwhich Sillaber-Kuhnsasked Kotrofi for overtime because she came in at 8:30each morning for her own convenience,even thoughthere was no work at that time for her to do. On August19, 1980,Kotrofi wrote another memo to Beranyk aboutSillaber-Kuhns' telling another employee to list that Sil-laber-Kuhns had worked-more overtime than she had. InSeptember,October,andNovember 1980 there weremore memos about Sillaber-Kuhns' conduct in, inter alia,failing to perform certain assignments or to work thehours she was scheduled.At thistime Sillaber-Kuhnswas the acting evening supervisor in word processing,but was about to go on maternity leave.The memos indi-cate that, although she was told that no decision aboutretaining her in that position would be made until she re-turned from her leave,no discipline was imposed on her.Another secretary was the subject of a memo datedSeptember 29, 1980, which noted that she seemed tohave a lot of free time and that she used that time to talkto other staff rather than helping with pool work. How-ever, there is no evidence ' that the secretary, whomCashman described as ',,excellent," received any disci-pline, other than the memo itself.3 9Beginning in October 1980 there were complaints oftimewasting by secretary'PatriciaDesaulniers.Therecord contains memos'showing that,as a result of thesecomplaints,Desaulniers was reassignedfrom the attorneyfor whom she had been working on June 30, 1981. Thereassignment apparently did not accomplish.itspurpose,however, for in September 1981 Beranyk wrote a memotoDesaulniers stating that Desaulniers wasted too muchtime, was away from her area an unreasonable amount oftime,and was involved in too many personal telephonecalls.The memo further stated that Desaulniers could beterminated if she could not meet.the Respondent's stand-ards for productivity..However,no further action wastaken againstDesaulniers and she went on disabilityleave at some time prior to Cashman becoming personneldirector.,Also in 1980,Beranyk wrote a memo to the file docu-menting complaints by attorneys and staff in the Re-spondent's labor department about a' secretary who hadbeen employedby.theRespondent for almost 8 years. Inconsequence,she was transferred to a floating position,but remained with the firm. -Ialso note that in March1981 this same secretary complained to Kotrofi thatWexler, for whom she was working at the time, madeexcessive demands on her and she was therefore unableto do the work of the other person to whom she was as-39 See G C Exh 41 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned, and that -various other behavior of Wexler causedher to feel "very tense and anxious."-There is no-evi-dence that any action was taken as a'result' of this com-plaint.4 0-Stillanother secretary is the subject of three memosdating from February and March 1981 documenting crit-icism of her for lack of cooperation and ignoring a ring-warned or otherwise disciplined in consequence. Anothermemo, dated May 13, 1982, from Beranyk to Kotrofi,noted that concerns raised about this secretary were"distressing and should .. . be investigated as soon aspossible,".but again there is no evidence of any disciplinebeing imposed on her in consequence .41The record also contains a 1981 review noting that asecretary who had substantial free time did not offer tohelp the secretarial pool and had not learned how to usethe mag machine, although she -had expressed willingnessto learn. A subsequent note from Beranyk advised thatthe secretary had, not followed through on the matterand therefore could not, help the pool, but there is no in-dication that she received any discipline or warning inconsequence.42The record also includesmemospertaining to com-plaints by a secretary in May 1981 that the attorney forwhom she worked was too demanding, rude, and unfairand complaints by the attorney that the secretary wasuncooperative, unresponsive, and very careless. Beranykurged both parties to discuss their concerns and notedthat she had also talked with the secretary about the Tat-ter's refusal to do a specific, project. Beranyk memorial-ized a conversation in which she told the secretary thatitwas inappropriate for' her to refuse to comply with areasonable request and that she 'did" not want to hear ofany more such incidents, and that the secretary would bereassigned, but no other discipline was imposed on her,'and she was 'still employed by the ' Respondent- as of thetime of the hearing.43--Memos dated January 1982 'document the extremelypoor attendance record of another secretary. In conse-quence, Clark told her that unless her attendance im-proved she would be transferred to a floating position,and in March 1982- she was, but it does not appear thatany other discipline was imposed on her 44Also in January 1982, McLaughlin requested that his,permanent secretary be replaced, and she was conse-giiently transferred to, a floater' position. -A week later,Beranyk wrote a memo to the file detailing complaintsfrom both secretaries and attorneys about this secretary'srudeness and complaints from secretaries about her fail-ure to help others with work. However, it appears thatshe was not disciplined.45-InNovember 1982 Cashman wrote a "memo aboutLarry Mullin, evening lead operator in the word process-ing department, listing complaints about him from -vari-ous attorneys and from Laura Chasnov,- his supervisor,40 See G C Exh 3341 SeeG C' Exh 4342 See G C Exh 3643 See G C Exh 4744 See G C Exh 4545 See G C Exh 46and advising Mullin that Cashman would again reviewhis performance in 2 weeks. The lead operator= responsi-bilities,which included interaction with the, attorneysand prioritizing of the department's work, were with-drawn from -Mullin about December 9, 1982, but he re-mained an operator and suffered no decrease in salary.Cashman testified that when these duties were with-drawn she explained the situation to Mullin but did notask him to sign anything because, although he did notagree with the decision, he accepted it.- Mullin-resignedfrom the Respondent in late May 1983.' 'Another memo documented an April 1983 incident inwhich a secretary shouted at a paralegal when the latterasked for her work to be done as quickly as; possible.The memo also reflected that two other individuals forwhom the secretary was working also said they werehaving problems getting their work done, but there is noevidence that the secretary was subjected to any disci=pline in consequence 41As late as October 1983, shortly before the ' hearingopened, Cashman wrote a memo to the file about a sec-retary's failure to answer the telephone properly, but nodiscipline was imposed on her.473.Other evidenceof reassignmentsof secretariesAs noted above, floatersare sometimes reassignedfrom one attorney to another, either at the secretary's re-quest or at the request of the attorney. According toCashman, during her tenure with the Respondent and asof the time of the hearing, no more than three attorneysother than Anninger had asked for a changein a floatingassignment,and the only secretary who was subsequentlydisciplined was Bradford.,The record also contains substantial evidence of otherreassignmentsof secretaries from one attorney to an-other.For example, partner Edward Condit's secretaryof 3 or 4 years was reassigned as a floater after a client'swillwas lost in April 1983. Cashman testified that thesecretary received a disciplinary warning about the inci-dent, but thereisnodocumentary evidence of this disci-pline and it is undisputed that the secretary was notasked to sign any warning. Subsequently, the same secre-tary workedas a floaterfor another partner but he askedthat she be:reassignedbecause she could not handle sobusyan assignment.The secretary was not disciplinedand, indeed, was not even told the true reason for herreassignment,but instead was advised that another secre-tary wanted an opportunity to try for the position.48According to Cashman, none of the other secretarieswho werereassigneddenied having the shortcomingswhich resulted' in the transfer. However, as noted above,not allof them were advised that they had any short-comings.-G. TheParties' ContentionsThe General Counsel contends that by telling MoranodJune 16 and 17 that she must refrain from criticizing46 See G C Exh 3747 See G C Exh 4248 See G C Exh 39 HERRICK & SMITHher employer and by discharging Moran on June 17, the,Respondent violated Section 8(a)(1) of the Act. In sup-port of these contentions, the General Counsel arguesthat(1) it is unlawful under the Act for an employer totell an employee that he or she must refrain from criticiz-ing. the employer or to condition continued employment,on compliance with such a prohibition;and (2) An-ninger'sunfavorable evaluation of Moran,thewarningCashman gave to Moran at her meeting with her on June16, and Moran's discharge were all prompted by Moran'sprotected concerted activity of complaining with othersecretaries'toRemis and McLaughlin about workingconditions in the firm.Thus, the General Counsel arguesthat the reasons given by Anninger,Cashman,and Clarkfor their actions were pretextual,as demonstrated by.Moran's satisfactory work performance and the disparatetreatment accorded to her as compared to other supportstaff with poor work performance and/or attitude.The Respondent,on the other hand,contends that (1)neitherMoran's involvement in the May 11 meeting norher complaints about various-matters at the firm consti-tuted concerted activity protected by the Act;(2) even if,she engaged in protected concerted activity,that con-duct was not a motivating factor in her discharge; (3)Cashman'sJune 16 memo did not,state any unlawfulconditions of employment;and (4)Moran was not dis-charged for refusing to sign that memo.H Analysis and Conclusions1.The warningIt is well established that a warning to an employeethat he or she should either refrain from making protect-ed concerted complaints or look for employment else-where violates Section 8(a)(1) of the Act.49 However, asnoted above,the Respondent asserts that Moran did not'engage in any protected-concerted activity,and,' thus,thatCashman'swarning to her about making negativecomments was permissible.In support of this contention,theRespondent asserts that its evidence regarding,Moran's complaints demonstrates that the complaints didnot constitute protected concerted activity but were, in-stead,mere "chronic griping ... not intended to initiateor induce group action or even to advance the commoninterest of the secretaries."The evidence on which the- Respondent relies is thetestimony of Whitlock, Anninger, and Wexler that theyheard Moran complain frequently,Cashman's -testimonyabout the purported report to her from Laura Chasnovabout hearing Moran make a comment in the elevator,and the anonymous memo to Cashman which she men-tioned to Moran during their meeting on June 16: How-ever,Ifind that the record does not support a findingthatMoran did as much complaining as the Respondentcontends.First,Ihave specifically discreditedWhitlock's testi-mony-about the alleged deterioration of his working rela=tionship with Moran and her alleged complaining In ad-dition,given the circumstances under which Moran49 See, for example,Stemerfilm,Inc,255 NLRB 769 (1981),enfd inrelevant part 669 F 2d 845(lstCir 1982),cited by the General Counsel421stopped working for Whitlock and Cashman's knowledgeof those circumstances,.Ifind that Cashman's purportedreliance on what Whitlock told. her was not in goodfaith.For, as with Cashman's testimony that she had noreason to believe that Anninger had not evaluated Moranaswell as he could,itstrains credulity that Cashmanwould take Whitlock'scomments at face value. More-over,the only specific complaint by Moran that Whit-lock could recall related to the unavailability of mag ma-chines, a complaint which can hardly be construed -as anexpression of disloyalty to, the Respondent.Ihave similar difficulty with the Respondent's statedreliance on Anninger's statement in his- evaluation ofMoran that"[s]he complains constantly to me or otherswalking by and willing to listen"and-on his testimony inexplaining that comment that Moran was a "chronic mal-content,somebody who really was never very happy,with any situation."Anninger testified specifically thatMoran complained-about a broken typewriter,a photo-copying-machine, and the bookkeepingdepartment.However,Ihave credited Moran's denial of Anninger'stestimony about bookkeeping,and I have also creditedAllen's testimony that she never heard Moran make anyremarks that could be construed as disloyal to the firm.Further,I note that Anninger did -not testify that he re-ferred to Moran's complaints in his discussions about herwith Cashman;if the complaints were as distressing as heindicated in his testimony,itseems unlikely that hewould have failed to include them in his listing to Cash-man of the reasons for his dissatisfaction with Moran.With respect to Cashman's alleged conversation withChasnov,as noted above, Chasnov did not testify, al-though as a supervisor employed by the Respondent shecould presumably have been produced as a witness. Asalso, noted above, the Respondent has disclaimed anycontention ' that the reference in the June 16 memo tonegative remarks was based in any way on Chasnov'sreport.As to the anonymous note, Cashman stated in her tes-timony that the memo did not enter into her decision tospeak to Moran on June-16.Accordingly,the Respond-ent cannot properly rely on that note as justification forthe warning given to Moran.Similarly, althoughWexlertestified that he overheard Moran make remarks whichindicated."strong dislike for the way the firm operatedand the way people were treated," he did not adviseCashman of Moran'scomments.Thus, Cashman couldnot have relied on any information received from Wexlerin deciding to issue a warning to Moran.The. foregoing discussion leads-me to-the conclusionthat the Respondent'switnesses considerably overstatedthe nature and extent of Moran's complaints,and that, al-though Moran,as she stated in her June 16 memo toCashman,-had "spoken[her],.personal feelings"-to otherstaff,Cashman'swarning to her in the course of the June16 meeting was not based on "negative remarks" or "badmouthing"by Moran To the contrary,I find that the as-serted reason for the warning was pretextual,and thereal purpose behind it was an attempt either to forceMoran to resign or to provoke her into some conductthatmight arguably provide a legitimate basis for her 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge. I therefore find that the warningwas in retal-iation for Moran's protected concerted activity and thusviolated Section 8(a)(1) of the Act.2.The dischargea.The nature of Moran's activityThe Respondent contends that the May 11 meetingwas not protected concerted activity because "the meet-ing did not constitute an effort on the part of this groupof secretaries to advance their common interest. Rather,each of the secretaries in attendance at the meeting at-tempted to advance her own individual interest. Whiletherewere generalized comments about.concern forofficemorale and the number of secretaries leaving thefirm,a close examination of the meeting reveals that itsreal teeth involved individual complaints made on an in-dividual basis. As such, this activity does not constituteconcerted action." In support of this proposition, the Re-spondent cites the Board's recent decision inMeyers In-dustries,268 NLRB 493, 497 (1984), in which the Boardheld:In general, to find an employee's activity to be"concerted," we,shall require that it be engaged inwith or on the authority of other employees, andnot solely by and on behalf of the employee him-self.Once the activity is found to be concerted, an8(a)(1) violationwill be found if, in addition, theemployer knew of .the concertednature of the em-ployee's activity, the concerted activity was pro-tected by the Act, and the adverse employmentaction at issue (e.g., discharge) was motivated bythe employee's protected concerted activity..I find, contrary to the Respondent's assertions,that therecord establishes thatMoran's activity with respect totheMay 11 meeting was concerted within themeaningofMeyersand was also protected. First, I have foundthatMoran discussed her intention to arrange the meet-ing with a number of the other secretaries, and that oneof them, Lombre, specifically aided Moran in formulat-ing the agenda and in ascertaining whether other secre-taries planned to attend the meeting.Second,it is clearthat the secretaries attending the meeting were voicingmatters of common concern. Thus, for example, whenMoran described Anninger's use of vulgar language' toher, the other secretaries at the meeting also talked abouthim, specificallymentioning that he was hard to getalong with and gave work to his secretary late. Further,when Moran talked about Cashman's lack of support forthe secretaries and their concern that bythe time Cash-man turned her 'attention to the secretaries they wouldbe gone, some of the other secretaries at the meeting saidthatCashman ignored their complaints, and that theyhad no one else to whom they could take these matters.Accordingly, I find that at least some of the complaintsMoran registered at the meeting, especially those involv-ing Anninger and Cashman, were not merely her individ-ual grievances, but were complaints voiced by other sec-retaries as well. I' thus find no merit to the Respondent'scontention that that meeting was no more than an oppor-tunity for a group of employees to air what' were indi-vidual complaints.As to whether Moran's activity was protected, I takenote ofLutheran Social Service of Minnesota,250 NLRB35 (1980). In that case, the administrative law judge, af-firmed without comment by the Board, analyzed the dif-ference between chronic complaining and protests pro-tected by the statute. In finding the conduct of two al-leged discriminatees unprotected, he noted, "There is noevidence that they were attempting to organize a labororganization, they made no effort to invite the other em-ployees into some informal coalition; they formulated noagenda; they filed no grievances; and they made no de-mands.What they did, essentially, was to complain, criti-cize, and carp from, as it were, the sidelines." Id at 41.The same, of course, cannot be said in the instant case,forMoran's activity in arranging and preparing for themeeting with Remis was not only undertaken in concertwith other secretaries, but had the purpose, pursuant toMcLaughlin's advice, of airing a variety of complaints,many of which were shared by all or most of the secre-tanes at the meeting. There can be no question that thecomplaints raised by the secretaries related to their termsand conditions of employment,and Itherefore find thatMoran's activity with respect to that meeting ,was' pro-tected by Section 7 of the Act.b.TheRespondent's reasonsfor itsactions againstMoran(1)AnningerHaving found that Moran's work performance and at-titude did not deteriorate during the period she workedforAnninger, I do not credit Anninger's stated reasonsfor his ratings of Moran on the evaluation and his writ-ten comments. I find it especially noteworthy that thelastweekMoran worked for Anninger purportedly,formed thebasisformuch of hisnegative commentabout her; given the vehemence of the evaluation, thefailure to include other examples of Moran's alleged defi-ciencies indicates that in fact there were none. In addi-tion, the recommendation that Moran be dischargedbased on the events of only 1 week strongly supports theinference,which I draw, that Anninger was trying tobuild a case for Moran's discharge and that he was moti-vated by concerns other than her performance as a secre-tary.Moreover, there is no contention that Moran wasnot entitled to the time she took off the week of June 6or that her overall attendance record was less than satis-factory.As discussed above, I have also discredited Anninger'stestimony that he was not aware of Moran's statementsto Remis about him until after she was discharged, and Ido not believe Anninger's testimony that he was not con-cerned about what occurred at the May 11 meeting.Indeed, his purported lack of concern is belied by his ad-mitted anxiety prior to the meeting to advise Remis that,inAnninger's view, Cashman should be present. In thesecircumstances, I conclude that Anninger's complaintsabout Moran and his recommendation in the evaluationthat she be discharged were based on a desire to retaliate HERRICK & SMITHagainst herfor her activityin arranging the meeting withRemis and her participation in that meeting.(2) CashmanAs discussed above, I have found that Cashman wasmore concerned about the complaints made about her atIhave also' discredited Cashman's testimony that An-ninger told' her the end-of the first week of June thatMoran should be discharged.' Accordingly, I also dis-creditCashman's testimony that Anninger'scommentwas the reason that she asked him to write an evaluationof Moran:Instead,I find that Cashman realized both thatany evaluation Anninger prepared of Moran was likelyto be highly unfavorable, and that suchan evaluationwas also likely to cause Moran either to quit or to pro-voke her into some action for which she might be dis-charged. I thus also find that the basis for Cashman's re-quest to Anninger was her realization that the result ofthat evaluation would probably be Moran's departurefrom the firm.In making this finding, I am particularly cognizant ofthe disparity, described above,- between the Respondent'shandling of, Moran's alleged deficiencies and the treat-ment of other support staff with work or attitude prob-lems.50In this regard, I also note Cashman's testimonythat other secretaries with various work-related deficien-cies were not disciplined because they acknowledged thevalidity of the complaints about them. For, I have foundthat Anninger's complaints about Moran were promptedby her protected activity rather than by any deficiency..in either her skills or her attitude; in these circumstances,she was under no obligation to acknowledge the validityof Anninger's criticisms. -(3) ClarkAs discussed above, I have found that Clark -wasaware some time before June 17 of what was discussedat the May 11 meeting and I have discredited Clark's tes-timony that Moran refused to acknowledge that Cash-man's June 16 memo accurately recounted her meetingwithMoran. I also discredit Clark's testimony that thedecision to discharge Moran was made during the June17meeting and that Moran was discharged because ofher "inflexibility [and] unrealistic [and] uncooperativeatttitude."To the contrary, I find 'that Clark, like An-ninger and Cashman, was looking for a basis for eithercausingMoran to resign or discharging' her, and thatMoran's refusal to sign the memo provided such a basis.Inasmuch as Moran had already acknowledged thatthememo accurately described her conversation withCashman the day before, the normal course would havebeen for Cashman to; as she testified, note on the memothat the employee refused- to sign but that the actionspecifiedwould still be taken. This, of course, is notwhat happened, and Clark's seizing on Moran's refusal tosign as grounds for discharging her isthe final indicationthat the Respondent's agents were motivated in theirso SeeUnited Packing Co., 271NLRB 942 (1984)423action against Moran by her concerted activity that wasprotected by the Act. I so find.Accordingly, 1-further find that by discharging Moranthe Respondent violated Section 8(a)(1) of the Act.On- the basis of the above findings of fact and theentire record in this case, I make the followingCONCLUSIONS OF LAW1.Herrick & Smith is an employer engaged in com- -,merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.By first threaiening employee Mary Moran with dis-charge and later discharging her, the Respondent has - -violated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and to take certain _affirmative action designed to effectuate the purposes ofthe Act.Having found that the Respondent unlawfully dis-charged employee Mary Moran, I shall recommend thatthe Respondent be ordered to offer her immediate andfull reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent,job, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed. I shall further recommend that theRespondent be ordered to make her whole for any lossof earnings she may have suffered as a-result of the,dis-crimination against her by payment to her of the amountshe would normally have earned from the date of hertermination until the date of the Respondent's offer of re-instatement, less net interim earnings, in accordance withF.W. Woolworth Co.,90 NLRB 289 (1950), to whichshall be added interest, to be computed in the mannerprescribed inFlorida Steel Corp.,231 NLRB 651 (1977).See generallyIsisPlumbing Co.,138NLRB 716 (1962).Finally, I shall recommend that the Respondent be or-dered to expunge from its files any reference to the un-lawful warning and discharge of Moran.On these findings of fact and conclusions of law andon the entire record,I issuethe following .recommend-1-ORDERThe Respondent,Herrick & Smith; Boston,Massachu-setts, its officers,agents,successors,and assigns, shall1.Cease and desist from(a)Threatening employees with discharge becausethey engage in concerted activities protected under the'National Labor Relations-Act.(b)Discharging or otherwise discriminating againstemployees becausetheyengage in protected concertedactivity.-51 If no exceptionsare filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and allobjections to them shall be deemed waived for all pur-poses 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2.Take the following affirmative action.necessary toeffectuate the policies of the Act.(a)OfferMary Moran immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially, equivalent position, without prejudice toher seniority or other rights and privileges previously en-joyed, and make her whole for any loss of earnings shemay have suffered as a result of the Respondent's dis-crimination against her in the manner set forth in the sec-tion of this decision entitled "Remedy."(b) Remove from its files any reference to the warningtoMary Moran on June 16, 1983, and to her dischargeon June 17, 1983, and notify her in writing that this hasbeen done and that the evidence of this unlawful warn-ing and discharge will' not be used as a basis for futurepersonnel actions against her.(c)' Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-terms of this Order.(d) Post at-its Boston, Massachusetts office copies ofthe attached notice marked "Appendix."52 Copies of thenotice, on forms provided by the Regional- Director forRegion 1, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere' notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensure52 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "that the notices are not altered, defaced, or covered byany othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply..APPENDIX"NOTICE To EMPLOYEESPOSTED BY ORDER'OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the Uiiited States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten employees with discharge be-cause theyengage inconcerted activities protected underthe National Labor Relations Act.WE WILL NOT discharge or otlierwise discriminateagainst employees because theyengage inprotected con-certed activity.WE WILL NOT-in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir right to engage in or refrain from engaging in anyor all of the activities specified in Section 7 of the Act.WE WILL offer Mary Moran immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or other rights and privileges pre-viously enjoyed, and WE WILL make her whole for anyloss of earnings and other benefits' resulting from her dis-charge, less any netinterim earnings,plus interest.WE WILL notify Mary Moran that we have removedfrom our files any reference to her warning and dis-charge, and that the warning and discharge will not beused against her in any way.HERRICK & SMITH